Exhibit 10.1

 

MASTER LEASE ASSIGNMENT AGREEMENT

 

This Master Lease Assignment Agreement (the “Agreement”) is made as of this 8th
day of August, 2003 by and among Innkeepers USA Trust, a Maryland real estate
investment trust (the “REIT”), Innkeepers USA Limited Partnership, a Virginia
limited partnership (“Innkeepers USA Partnership”) (of which a wholly-owned
subsidiary of the REIT is the general partner and of which the REIT indirectly
owns the substantial majority of the partnership interests) and its subsidiaries
described on Exhibit A(1) hereto (each, a “Lessor” and collectively, the
“Lessors”), each of the subsidiaries of the REIT set forth on Exhibit A(2)
hereto (each, a “TRS Lessee” and collectively, the “TRS Lessees” and together
with the Lessors, Innkeepers USA Partnership and the REIT, the “REIT Parties”),
Innkeepers Hospitality, Inc. and certain related entities (collectively, the “IH
Entities,” each of which is set forth on Exhibit A(3) attached hereto and which
is individually referred to herein as a “Lessee” and which are collectively
referred to herein as the “Lessees”), and Innkeepers Hospitality Management,
Inc., a Florida corporation under common control with the IH Entities (the “IH
Manager”).

 

RECITALS

 

WHEREAS, the REIT beneficially owns interests in 67 hotels through its indirect
ownership of partnership interests in Innkeepers USA Partnership and the
Lessors;

 

WHEREAS, through various REIT Parties, 61 of such hotels have been leased to
certain of the IH Entities;

 

WHEREAS, in effectuating the lease of such hotels, the Lessors (which are
certain of the REIT Parties) and the Lessees (which are certain of the IH
Entities) have entered into those certain Lease Agreements set forth on Exhibit
B(1) attached hereto (each such agreement, as amended, individually being a
“Lease,” and all such agreements, as amended, collectively being the “Leases”)
for certain hotels (all of which hotels are described on Exhibit B(2) attached
hereto (individually, a “Hotel” and, collectively, the “Hotels”));

 

WHEREAS, the Lessees have entered into certain franchise agreements (identified
on Exhibit C(1), the “Franchise Agreements”) with respect to the Hotels;

 

WHEREAS, the Lessees self-manage all of the Hotels;

 

WHEREAS, the REIT desires to take advantage of the provisions of the so-called
“REIT Modernization Act” (the “Act”) and create so-called “taxable REIT
subsidiaries” to lease the Hotels and engage the IH Manager to act as an
“eligible independent contractor” (as defined in Section 856(d)(9) of the
Internal Revenue Code) and manage such Hotels pursuant to management agreements,
all as permitted by the Act; and

 

WHEREAS, the parties desire, subject to the terms and conditions set forth in
this Agreement, to (a) assign to the TRS Lessees the Leases, (b) assign the
Franchise Agreements to the TRS Lessees or have reissued to the TRS Lessees new
franchise agreements in substitution for the existing Franchise Agreements, and
(c) enter into management agreements between the TRS Lessees and the IH Manager
pursuant to which the IH Manager will manage the Hotels, all



--------------------------------------------------------------------------------

effective as of the Lease Assignment Time (as defined herein) or as otherwise
contemplated by this Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1. Definitions. Defined terms shall have the meaning ascribed to them either in
this Agreement or on Attachment 1 attached hereto (which is expressly made part
of this Agreement).

 

2. Assignment of Leases and Certain Related Matters.

 

(a) Subject to the terms and conditions set forth herein, the REIT Parties and
the IH Entities shall cause the Leases to be assigned to the applicable TRS
Lessees, by execution of a Lease Assignment Agreement, in substantially the form
of Exhibit 2(a) attached hereto, effective as of 11:59 p.m. on the Assignment
Date (such date and time of assignment being the “Lease Assignment Time”), and
from and after such assignment no party to the Leases shall have any obligations
or liabilities thereunder to the other party except with respect to (i) rent and
other obligations and liabilities accruing or for periods prior to the Lease
Assignment Time, (ii) such terms and conditions of such Leases that expressly
survive the assignment thereof and (iii) any breaches thereof by any party
thereto arising, or with respect to matters or periods occurring, prior to such
Lease Assignment Time. Upon such assignment, the applicable Lessee shall
immediately surrender to the applicable Lessor control of the premises subject
to the applicable assigned Lease and, in connection therewith, shall remise,
release, surrender and quitclaim unto the applicable TRS Lessees all right,
title and interest of such Lessee in and to the Lease relating to the Hotel as
to which such Lease has been assigned. Subject to the terms and conditions set
forth herein, the parties shall each use their good faith commercially
reasonable efforts to obtain all consents of third parties necessary to the
assignment of the Leases to be assigned pursuant to this Section 2(a).

 

(b) Franchise Agreements.

 

(i) Subject to the terms and conditions set forth herein, the IH Manager and the
Lessee for each Hotel shall exercise their good faith commercially reasonable
efforts, with respect to each Franchise Agreement and at the option of the REIT,
to either (1) assist the applicable TRS Lessee and the Lessor in obtaining a
replacement franchise agreement of the same brand for the balance of the term of
the current applicable Franchise Agreement in favor of the applicable TRS Lessee
or (2) obtain assignments of such Franchise Agreements in favor of the
applicable TRS Lessee, consented to in writing by the applicable franchisor, for
the balance of the term of the current Franchise Agreement, in each case,
effective as of the Lease Assignment Time (or such other date and time as may be
requested by the REIT), including, without limitation, executing any assignment
or termination agreements or other documents reasonably required by the
franchisors to effect such assignment or termination and which are not
inconsistent with

 

2



--------------------------------------------------------------------------------

the terms and conditions of this Agreement.

 

(ii) Notwithstanding Section 2(b)(i) above, if the REIT determines, in its sole
discretion, that the terms and conditions with respect to the issuance of a
particular replacement Franchise Agreement or the assignment of a particular
Franchise Agreement, including, without limitation, a franchisor’s Product
Improvement Plan (“PIP”), new franchise terms and conditions or change of
ownership terms or conditions or costs related to any of the foregoing, are
unreasonable or unacceptable, the REIT may elect to so notify the applicable
Lessee of such determination, in which event, at the direction of the REIT, (1)
the Hotel subject thereto may be excluded from the applicable Closing or (2)
such Hotel may be included in the applicable Closing and the Lessee shall
maintain the Franchise Agreement for that Hotel, subject to the right of the
REIT or the TRS Lessees subsequent to the Assignment Date to require the Lessee
and the IH Manager to use their good faith commercially reasonable efforts to
transfer the franchise license and assign the applicable Franchise Agreement to
the applicable TRS Lessee or a designee thereof at any time upon reasonable
notice from the REIT, but subject to franchisor consent, upon terms and
conditions of assignment acceptable to the REIT and the Lessee. In the event
that such Hotel is so included in the applicable Closing, the TRS Lessee shall
pay the applicable franchise fees under such Franchise Agreement and the TRS
Lessee, the Lessee and IH Manager shall cooperate and enter into such reasonable
arrangements as between themselves and the TRS Lessee as may be necessary or
appropriate to provide the benefits, subject to the detriments, of such
Franchise Agreement to the TRS Lessee with respect to the applicable Hotel to
the same extent as that possessed by the current Lessee.

 

(iii) Except with respect to any Franchise Agreement(s) maintained by the
Lessees after the applicable Assignment Date pursuant to Section 2(b)(ii)
hereof, the parties shall exercise their good faith commercially reasonable
efforts to obtain from each franchisor a release of the applicable Lessee from
all liabilities arising under each Franchise Agreement or any other related
agreement, in each case, for periods and related liabilities from and after the
Lease Assignment Time, and the parties shall execute and deliver all documents
reasonably required by franchisors in connection therewith (other than indemnity
agreements) and which are reasonable for the applicable Lessee to execute;
provided, however, it is understood and agreed that the failure to obtain such a
release shall not be a condition to close the transaction contemplated by this
Agreement; provided further that in obtaining such releases the REIT Parties
shall have no obligation to incur any liability under or with respect to such
Franchise Agreement other than for periods from and after the Lease Assignment
Time for which the applicable TRS Lessee is the franchisee thereunder, and the
Lessees shall have no obligation to incur any liability under or with respect to
such Franchise Agreement other than for periods prior to the Lease Assignment
Time for which the applicable Lessee was the franchisee thereunder.

 

(iv) The REIT Parties will bear all documented change of ownership fees,
termination fees, PIP costs and/or other fees and costs required by the
franchisors and incurred in connection with Sections 2(b)(i) and (ii) hereof.
Notwithstanding the foregoing, the Lessees will continue to pay when due, and
will be responsible for, all fees

 

3



--------------------------------------------------------------------------------

payable under the Franchise Agreements through the assignment thereof. Upon
request by the REIT Parties, the Lessees will request and shall use good faith
commercially reasonable efforts to obtain from the franchisors, and deliver to
the REIT Parties upon receipt, estoppel letters with respect to the Franchise
Agreements.

 

(c) Contracts. Subject to the terms and conditions set forth herein, the Lessees
shall use their good faith commercially reasonable efforts (such efforts to
include, without limitation, obtaining any necessary consents to assignment) to
cause all Contracts related to a Hotel, including, without limitation, insurance
policies, to be assigned to either the applicable TRS Lessee or the IH Manager,
as directed by the REIT, effective as of the Lease Assignment Time with respect
to such Hotel, and the applicable TRS Lessee or the IH Manager, as the case may
be, shall, as of such time, assume such Contracts which are so properly
assigned; provided, however, that the applicable TRS Lessee or the REIT (with
respect to such TRS Lessee) may elect (by written notice delivered to the
applicable Lessee no less than ten (10) days prior to the applicable Assignment
Date) (i) for the applicable IH Entity to maintain any Contract in connection
with, and for the benefit of, the IH Manager in the operation of such Hotel or
(ii) not to accept and assume (or not to direct the IH Manager to accept and
assume) any Contract, in which event the applicable Lessee shall use its good
faith commercially reasonable efforts to terminate such Contract as of (or as
soon as practicable after) the applicable Assignment Date pursuant to the terms
and conditions thereof (in which event the REIT Parties shall pay all costs
associated with terminating such Contract, other than costs associated with
arrearages and/or defaults). In the event of such termination of any such
Contract, the IH Manager will use its good faith commercially reasonable efforts
to obtain (and to take all necessary action to assist the applicable TRS Lessee
in obtaining) a replacement contract reasonably acceptable to the REIT or the
applicable TRS Lessee. Any such Contracts held in the name of the IH Manager
will be held for the benefit of the applicable TRS Lessee in connection with the
operation of the Hotel by the IH Manager pursuant to the applicable Management
Agreement.

 

(d) Licenses. Subject to the terms and conditions set forth herein, the Lessees
shall use their good faith commercially reasonable efforts (such efforts to
include, without limitation, obtaining any necessary consents to assignment) to
cause all Licenses related to a Hotel to be assigned to either the applicable
TRS Lessee or the IH Manager, as directed by the REIT, effective as of the Lease
Assignment Time with respect to such Hotel, and the applicable TRS Lessee or the
IH Manager, as the case may be, shall, as of such time, assume such Licenses
which are so properly assigned; provided, however, that the applicable TRS
Lessee or the REIT (with respect to such TRS Lessee) may elect (by written
notice delivered to the applicable Lessee no less than ten (10) days prior to
the applicable Assignment Date) (i) for the applicable IH Entity to maintain any
License in connection with, and for the benefit of, the IH Manager in the
operation of such Hotel or (ii) not to accept and assume (or not to direct the
IH Manager to accept and assume) any License, in which event the Lessee shall
use its good faith commercially reasonable efforts to terminate such License as
of (or as soon as practicable after) the applicable Assignment Date pursuant to
the terms and conditions thereof (in which event the REIT Parties shall pay all
costs associated with terminating such License, other than costs associated with
arrearages and/or defaults). In the event of such termination of any such
License, the IH Manager will use its good faith commercially reasonable efforts
to obtain (and to take all necessary action to assist the applicable TRS Lessee
in obtaining) a replacement license (including liquor licenses) reasonably
acceptable to the REIT or the applicable TRS Lessee. Any such Licenses

 

4



--------------------------------------------------------------------------------

held in the name of the IH Manager will be held for the benefit of the
applicable TRS Lessee in connection with the operation of the Hotel by the IH
Manager pursuant to the applicable Management Agreement.

 

3. Consents.

 

(a) If the parties are unable to obtain on or prior to the initial Closing, on
the terms contemplated by this Agreement, all the consents necessary to (1) the
assignment of one or more of the Leases hereunder, (2) the assignment or
re-issuance of a Franchise Agreement hereunder (or to the Franchise Agreement
otherwise remaining in effect pursuant to the terms of Section 2(b) above) or
(3) the assignment of all Contracts, Licenses and Leasehold Assets with respect
to a particular Hotel which if not obtained and if the transactions contemplated
by this Agreement were closed would materially adversely affect such Hotel or
the applicable REIT Party, the applicable IH Entity or the IH Manager with
respect thereto, then in each such case, the Lease assignment and the other
transactions contemplated hereby shall not occur until such time as the
foregoing no longer applies with respect to such Hotel (or the REIT, the
applicable TRS Lessee and the applicable Lessee all agree to proceed to a
Closing with respect to such Hotel without regard to the foregoing), at which
time the Lease with respect to such Hotel shall be assigned and the related
transactions as described herein as to such Lease and such Hotel shall close in
accordance with the terms hereof as soon as practicable thereafter. In the event
any Leases are not assigned as contemplated by the foregoing, for purposes of
payments to be made at the initial Closing, the Aggregate Lease Assignment
Payment (as defined herein) shall be reduced by the net positive aggregate
amount, if any, of the Individual Lease Assignment Payments (as defined herein)
for all such Leases not so assigned, and upon the subsequent assignment as to
such a Lease as contemplated above and a Closing of the transaction contemplated
hereby with respect thereto, the REIT Parties will make the Individual Lease
Assignment Payment with respect to such Lease to the applicable IH Entity, enter
into the applicable Management Agreement with respect thereto as contemplated by
Section 4 below (such Individual Lease Assignment Payment with respect to such
Lease will be paid by wire transfer of immediately available funds to such bank
account(s) as the applicable IH Entity shall specify (by written notice
delivered to the REIT Parties not less than three (3) business days prior to the
required payment date) within five (5) business days after the date of such
assignment); provided, however, that if the applicable Individual Lease
Assignment Payment is less than zero, then the REIT Parties shall make no such
payment and shall instead be entitled to a credit (to be utilized at the
discretion of the REIT Parties) against any amounts then owing or in the future
owing to any of the IH Entities or the IH Manager. As to any such consents which
are not so obtained on or prior to the applicable Closing Date, the IH Entities
and the IH Manager shall continue to use their good faith commercially
reasonable efforts to obtain such consents after the applicable Closing Date.
Notwithstanding anything contained in this Agreement to the contrary, in no
event shall the REIT Parties be required to pay more than $5,250,000 in the
aggregate at any time with respect to Individual Lease Assignment Payments.

 

(b) As to any such Leases which are not, pursuant to Section 3(a), assigned as
of the initial Closing, the Lessees will continue to pay all Rent (under each
such Lease) due and owing through the actual assignment time for such Lease and
the actual parties to such Leases, and the related Franchise Agreements,
Contracts and Licenses, shall continue to be entitled to the economic benefits,
and bear the economic burdens, thereof until such actual assignment and the

 

5



--------------------------------------------------------------------------------

consummation of the transactions contemplated by this Agreement with respect
thereto.

 

(c) Notwithstanding the provisions of this Section 3 or otherwise in this
Agreement, the IH Entities and the IH Manager expressly acknowledge and agree
that the consummation of the transactions contemplated by this Agreement is
conditioned upon (subject to waiver by the REIT) obtaining (i) those consents
and agreements (including, without limitation, as to Franchise Agreements,
Contracts, Licenses, Leasehold Assets and with respect to loans secured by a
Hotel (including consents and agreements of applicable lenders and third parties
such as rating agencies with respect thereto)) which are necessary to the
assignment of the Leases, or otherwise material with respect to the consummation
of the transaction contemplated hereby, for those certain Hotels listed on
Exhibit 3(c) attached hereto and (ii) those consents necessary to the assignment
of the Leases, or otherwise with respect to the consummation of the transaction
contemplated hereby, which if not obtained in connection with the consummation
of the transaction contemplated hereby could reasonably be expected to have a
Material Adverse Effect (as defined herein) on the REIT or materially and
adversely affect the benefits to the REIT of the transactions contemplated by
this Agreement (the consents in clauses (i) and (ii) collectively being the
“Material Lease Assignment Consents”).

 

(d) Certain Special Arrangements. Any other provision of this Agreement to the
contrary notwithstanding, this Agreement shall not constitute an agreement to
assign, or an assignment of, any Contract, License or Leasehold Asset, or any
benefit arising thereunder or resulting therefrom, if an attempt at such an
assignment thereof without the consent required or necessary for such
assignment, would constitute a material breach thereof or in any way materially
and adversely affect the rights of any of the REIT Parties or IH Entities
thereunder. In such event, the REIT Parties, the IH Entities and the IH Manager
shall cooperate in such arrangements, as reasonably requested by any such party,
as will provide for the benefits (subject to the detriments) under or with
respect to such Contract, License or Leasehold Asset in connection with the
operation of the Hotel pursuant to the applicable Management Agreement. Such
arrangements may include, without limitation, and at the applicable party’s
request shall include, an arrangement pursuant to which the applicable IH
Entities shall, subject to reasonable indemnity, nominally perform a Contract,
or act with respect to a License or Leasehold Asset, but the REIT Parties and
the IH Manager shall in connection with the operation of the Hotel pursuant to
the applicable Management Agreement obtain the economic benefits (and
detriments) of such Contract, License or Leasehold Asset, as the case may be.
Cooperation shall also include, with respect to matters covered by this Section
3(d), the IH Entities’ collection of any monies owed to the IH Entities under an
asset subject hereto, all for the benefit of the applicable party, and
remittance to the applicable party net of any cost or expense to the IH
Entities. It is understood and agreed that the REIT Parties shall not be
required to enter into any arrangements pursuant to this Section 3(d) and any
arrangements that may be so entered into shall be acceptable to the REIT Parties
and the IH Entities in their reasonable discretion.

 

4. Payments, New Management Agreements and Certain Related Matters. In
consideration of the transactions contemplated by this Agreement:

 

(a) Leasehold Assets. Subject to the terms and conditions set forth herein, at
the applicable Closing the applicable Lessees shall convey, assign and deliver
the Leasehold Assets (as defined herein), for each Hotel as to which a Lease is
to be assigned, to the applicable

 

6



--------------------------------------------------------------------------------

TRS Lessees, all as of the Lease Assignment Time (it being understood and agreed
that no consideration other than the consideration as expressly contemplated by
this Agreement shall be due or owed in connection therewith).

 

(b) New Management Agreements. Subject to the terms and conditions set forth
herein, on the Assignment Date, the applicable TRS Lessees shall enter into a
management agreement with the IH Manager for each of the Hotels as to which the
applicable Lease has been assigned to the TRS Lessee, such management agreement
to be in substantially the form attached hereto as Exhibit 4(b) (the “Management
Agreement”) and to be effective as of the applicable Lease Assignment Time.

 

(c) Payments.

 

(i) Assignment Consideration. As consideration for the assignment of the Leases,
on the first business day following the initial Closing Date (or such other date
pursuant to Section 3 hereof), the REIT Parties shall deliver to the Lessees
$5,250,000 (the “Aggregate Lease Assignment Payment”), as adjusted if required
pursuant to Sections 3(a) or 10 hereof, if applicable, and as further adjusted
as provided in Section 4(c)(ii) below, by wire transfer of immediately available
funds to such bank account(s) as the Lessees shall specify (by written notice
delivered to the REIT Parties not less than three (3) business days prior to the
initial Closing Date). The Aggregate Lease Assignment Payment shall be allocated
to the Leases for the applicable Hotels as described in Exhibit 4(c)(i) hereto
(as so allocated to a particular Hotel, an “Individual Lease Assignment
Payment”).

 

(ii) Operational Settlement.

 

(1) Preliminary Operational Settlement. The applicable Lessee, using its good
faith efforts, shall prepare, or cause its accountants to prepare, a preliminary
operational settlement statement (the “Preliminary Operational Settlement
Statement”) allocating and prorating as of the Lease Assignment Time all of the
items described on Exhibit 4(c)(ii) hereto with respect to each of the Hotels in
the manner described in said Exhibit 4(c)(ii) and calculating the appropriate
credits to be given to the REIT Parties and the Lessees as adjustments to each
Individual Lease Assignment Payment (it being understood and agreed that such
adjustment shall also adjust the Aggregate Lease Assignment Payment). The
applicable Lessee shall cause such Preliminary Operational Settlement Statement
to be delivered to the REIT Parties three (3) business days prior to the initial
Closing on the basis of a good faith estimate of the amounts of the allocations
and prorations as of the Lease Assignment Time. Such estimated amounts shall be
used for purposes of making the Aggregate Lease Assignment Payment on the first
business day following the initial Closing Date and which estimated amounts
shall be finally adjusted as set forth below and a final payment shall be made,
in the manner set forth below, with respect thereto to the appropriate party
after such final adjustment with respect thereto. If any of the REIT Parties, in
good faith, object to any of the estimates used for such prorations or
allocations, the REIT Parties shall provide their good faith alternative
estimations of such allocations

 

7



--------------------------------------------------------------------------------

and prorations and such allocations and prorations as estimated by the REIT
Parties shall be used for purposes of calculating the Preliminary Operational
Settlement Statement and the payments to be made on the first business day
following the initial Closing Date, subject to adjustments as contemplated
below. In the event that a Hotel is not included in the initial Closing, the
Preliminary Operational Settlement Statement for such Hotel shall be prepared
and delivered in accordance with the foregoing provisions of this Section
4(c)(ii)(1) in connection with the actual Closing of the transaction
contemplated hereby with respect to such Hotel.

 

(2) Final Operational Settlement. Within ninety (90) days after the initial
Closing, the applicable Lessee, using its good faith efforts, shall prepare, or
cause its accountants to prepare, and deliver to the REIT a final operational
settlement statement (the “Final Operational Settlement Statement” and together
with the Preliminary Operational Settlement Statement, the “Settlement
Statements”) re-allocating and re-prorating (based on the actual amounts) as of
the Lease Assignment Time all of the items described on Exhibit 4(c)(ii) hereto
with respect to each of the Hotels as to which the Leases were assigned at the
initial Closing, in the manner described in said Exhibit 4(c)(ii) and
re-calculating the appropriate credits to be given to the REIT Parties and the
Lessees as final adjustments to each Individual Lease Assignment Payment which
were paid in connection with the initial Closing (it being understood and agreed
that such adjustment shall also adjust the Aggregate Lease Assignment Payment).
In the event the parties have not agreed on the Final Operational Settlement
Statement within thirty (30) days after it is prepared and delivered to the REIT
with respect to the adjustments required to be made pursuant to this Section
4(c)(ii), upon application by any such party, a certified public accountant
reasonably acceptable to the parties hereto shall determine any such adjustments
which have not theretofore been agreed to by the parties hereto. The charges for
such accountant shall be borne equally by the parties to such disputed
adjustment. All adjustments to be made as a result of the final calculation
shall be paid to the party entitled to such adjustment within thirty (30) days
after the final determination thereof as contemplated above, by wire transfer of
immediately available funds to such bank account(s) as such party shall specify
(by written notice delivered to the party making such payment not less than
three (3) business days prior to the required payment date). With respect to
each Hotel in which the Lease is assigned pursuant to the terms of this
Agreement after the initial Closing, and as to which a Preliminary Operational
Settlement Statement has been prepared in connection with the actual Closing of
the transactions contemplated hereby with respect to such Hotel, a Final
Operational Settlement Statement, and any adjustments and payments, if any
resulting therefrom, shall be calculated and made with respect to such Hotel
after such actual Closing for such Hotel consistent with the provisions of this
paragraph. In the event that costs and expenses are determined after final
adjustments are made and paid, re-allocations and re-prorations shall be made
and the appropriate credits shall be re-calculated from time to time, and any
resulting adjustments shall be paid consistent with the principles of this
Section 4(c)(ii)(2) as if such re-allocations, re-prorations, re-calculations
and adjustments had been

 

8



--------------------------------------------------------------------------------

timely made.

 

(3) Inspection. In connection with the foregoing, the parties shall have a right
to inspect and audit the other parties’ books and records relating to estimates,
allocations, prorations, re-allocations and re-prorations, provided that such
inspection or audit is conducted on a reasonable basis and at the offices of the
party who is subject to such inspection or audit. Each affected party shall bear
its own costs with respect to such inspections.

 

(4) GAAP. All calculations on the Settlement Statements shall be made on an
accrual basis in accordance with GAAP.

 

(iii) Payments by Lessees. On the applicable Closing Date with respect to a
Hotel, the applicable Lessee with respect to such Hotel shall (1) pay in
addition to all other amounts called for under this Agreement all Rent (as
defined in the applicable Lease) and other amounts due under the Lease relating
to such Hotel with respect to all days through the Lease Assignment Time, (2)
pay all franchise fees due under the Franchise Agreement relating to such Hotel
as of the Lease Assignment Time and (3) make provisions reasonably acceptable to
the REIT for payment of all trade payables, including, without limitation,
franchise fees not due as of the Lease Assignment Time, with respect to all days
through the Lease Assignment Time with respect to such Hotel. Such trade
payables, if not paid as of the Lease Assignment Time, will be paid by the IH
Entities when and as they become due. Notwithstanding anything to the contrary
contained in this Agreement, the Aggregate Lease Assignment Payment shall not be
required to be paid to the extent all Rent and such other amounts through and
including the Assignment Date have not been paid (including through the
settlement process) and all such trade payables have not so been paid (including
through the settlement process) or with respect to which such provision has not
been made.

 

5. Representations and Warranties.

 

(a) Notwithstanding any notices, knowledge or investigation to, of or by the
REIT or any of the REIT Parties, as an inducement to the REIT Parties to enter
into this Agreement and to consummate the transactions contemplated herein, each
of the IH Entities and the IH Manager hereby jointly and severally represent and
warrant to the REIT Parties that:

 

(i) Each of the IH Entities and the IH Manager is duly organized or formed,
validly existing and in good standing under the laws of the state of its
formation. Each of the IH Entities and the IH Manager has full power and
authority to carry on the businesses in which it is engaged and to own, lease
and use the properties owned, leased and used by it.

 

(ii) Each of the IH Entities and the IH Manager has full corporate power and
authority to enter into and perform (1) this Agreement and (2) all other
documents and instruments to be executed by any of the IH Entities or the IH
Manager pursuant to this Agreement (such other documents and instruments
collectively, the “IH Ancillary Documents”). Each of this Agreement and the IH
Ancillary Documents have been (or

 

9



--------------------------------------------------------------------------------

will be) duly executed and delivered by duly authorized officers or
representatives, as the case may be, of the IH Entities and the IH Manager, as
the case may be. Each of this Agreement and the IH Ancillary Documents
constitutes a valid and legally binding obligation of the IH Entities and the IH
Manager signatory thereto, enforceable against each of such IH Entities and the
IH Manager in accordance with its terms (except to the extent that enforcement
may be affected by laws relating to bankruptcy, reorganization, insolvency and
creditors’ rights and by the availability of injunctive relief, specific
performance and other equitable remedies). All actions on the part of each of
the IH Entities and the IH Manager and their officers, directors, shareholders
and other constituents which are necessary to approve this Agreement, the IH
Ancillary Documents and the consummation of the transactions contemplated by
this Agreement have been taken and no other or further corporate act or
proceeding on the part of any of the IH Entities or the IH Manager or other act
of or by their officers, directors, shareholders and other constituents is
necessary to authorize this Agreement, the IH Ancillary Documents or the
consummation of the transactions contemplated hereby and thereby.

 

(iii) Except as set forth on Exhibit 5(a)(iii), no material consent,
authorization, order or approval of, or filing or registration with, any
governmental authority or other person is required for the execution and
delivery by the applicable IH Entities or the IH Manager of this Agreement, the
IH Ancillary Documents or the consummation by each of the IH Entities and the IH
Manager of the transactions contemplated by this Agreement or the IH Ancillary
Documents.

 

(iv) Neither the execution and delivery of this Agreement or the IH Ancillary
Documents by each of the IH Entities and the IH Manager, nor the consummation by
each of the IH Entities and the IH Manager of the transactions herein and
therein contemplated, will conflict with, result in a breach of, constitute a
default under, or provide a right of termination or acceleration or create any
lien or encumbrance under, any of the terms, conditions or provisions of (1) the
Articles of Incorporation or bylaws (or other similar organizational and
constituent documents) of any of the IH Entities or the IH Manager, (2) any note
or other evidence of indebtedness, any mortgage, deed of trust or indenture, or
any lease or other material agreement or instrument to which the IH Manager, any
of the IH Entities or Jeffrey H. Fisher is a party or by which the IH Manager or
any of the IH Entities may be bound or (3) any statute or administrative
regulation, or of any order, writ, injunction, judgment or decree of any court
or any governmental authority or of any arbitration award.

 

(v) Except as set forth on Exhibit 5(a)(v), there are no legal actions, suits or
similar proceedings pending and served, or, to the knowledge of the IH Manager
or any of the IH Entities, threatened, against the IH Manager or any of the IH
Entities or affecting any of the Hotels (except for those fully covered by
insurance, other than applicable deductibles).

 

(vi) There are no facts which, if known by a potential claimant or governmental
authority, could give rise to a claim or proceeding against the IH Manager or
any of the IH Entities which, if determined adversely to any of the IH Entities
or the IH Manager, could reasonably be expected to materially and adversely
affect any of the

 

10



--------------------------------------------------------------------------------

Hotels.

 

(vii) Neither the IH Manager nor any of the IH Entities has (1) commenced a
voluntary case, or had entered against it a petition, for relief under any
federal bankruptcy act or any similar petition, order or decree under any
federal or state law or statute relative to bankruptcy, insolvency or other
relief for debtors, (2) caused, suffered or consented to the appointment of a
receiver, trustee, administrator, conservator, liquidator or similar official in
any federal, state or foreign judicial or non-judicial proceedings, to hold,
administer and/or liquidate all or substantially all of its property or (3) made
an assignment for the benefit of creditors as an alternative to commencing a
petition of bankruptcy. Each of the IH Entities and the IH Manager each (A) has
assets which exceed its liabilities, (B) is able to pay its debts in the usual
and ordinary course of business and (C) is able to pay its debts as they become
due.

 

(viii) The Lessees have paid all Rent and other amounts due and owing under the
Leases and have otherwise complied, in all material respects, with the terms and
conditions thereof and are not in breach or default thereof.

 

(ix) The Lessees have paid or accrued for all sales, use, occupancy or other
taxes relating to the operation of the Hotels through the applicable Lease
Assignment Time.

 

(x) Exhibit 5(a)(x)(i) sets forth a true, complete and correct list of all
Hotels at which alcoholic beverages are served. The Lessees have all necessary
licenses and permits required by all regulatory authorities with respect to
alcoholic beverages at such Hotels, and Exhibit 5(a)(x)(ii) sets forth a true,
complete and correct list of all such necessary licenses and permits.

 

(xi) At each Closing, taking into account the Hotels included in such Closing
and all prior Hotels as to which a Closing has occurred, the IH Manager will
meet the requirements of an “eligible independent contractor” as defined in
Section 856(d)(9) of the Internal Revenue Code with respect to all of such
Hotels.

 

(xii) Except for agreements which are immaterial to the operation of the Hotels,
Exhibit 5(a)(xii) sets forth a true, complete and correct list of all
agreements, including all amendments or modifications thereof, as to which any
of the IH Entities is a party.

 

(xiii) Exhibit 5(a)(xiii) sets forth a true and correct description of each
sublease or Space Lease (as defined herein), including all amendments or
modifications thereof, executed by any of the IH Entities.

 

(xiv) Exhibit 5(a)(xiv) sets forth a true, complete and correct list of all
Licenses (other than liquor licenses) material to the operations of the Hotels,
on a hotel-by-hotel basis, and generally with respect to the operation of the
business of the Lessees. Each of the IH Entities and the IH Manager has all
Licenses necessary to conduct its business as currently conducted or as
currently contemplated to be conducted, and all Licenses (including liquor
licenses) which are material to the operation of each Hotel have been issued and
paid for, are in full force and effect and have not expired without a renewal

 

11



--------------------------------------------------------------------------------

having been applied for.

 

(xv) Exhibit 5(a)(xv) hereto sets forth a true, complete and correct list of all
agreements, including all amendments or modifications thereof, entered into by
any of the IH Entities or the IH Manager with a related or affiliated party
which affect any of the Hotels or the operation thereof.

 

(xvi) Exhibit 5(a)(xvi) hereto sets forth a true, complete and correct list of
any management agreements or other material agreements, including all amendments
or modifications thereof, affecting any of the Hotels which are not otherwise
described in Sections 5(a)(xii) through 5(a)(xv).

 

(xvii) Each agreement or License described in Sections 5(a)(xii) through
5(a)(xvi) and set forth on the corresponding exhibits is in full force and
effect and constitutes a valid and binding obligation of each of the IH Entities
or the IH Manager which is a party to each such agreement and, to the knowledge
of each of the IH Entities and the IH Manager, all other parties thereto. Each
of the IH Entities and the IH Manager has in all material respects performed the
obligations required to be performed by it under such agreements and is not in
default or, to the knowledge of each of the IH Entities and the IH Manager,
alleged to be in default under any such agreement. To the knowledge of each of
the IH Entities and the IH Manager, (1) there exists no event or condition,
which after notice or lapse of time, or both, would constitute such a default
and (2) there are no material defaults by any other party to any such agreement.

 

(xviii) Each of the IH Entities and the IH Manager has complied with all
applicable laws, rules, regulations, ordinances, orders, judgments, injunctions,
decrees, or other legislative, administrative or judicial restrictions (“Laws”),
and no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, demand, or notice has been filed or commenced against any of the IH
Entities or the IH Manager alleging any failure so to comply. Neither the IH
Manager nor any of the IH Entities knows of any proposed Laws, the adoption,
approval or passage of which could, directly or indirectly, reasonably be
expected to have a Material Adverse Effect on any of the IH Entities, the IH
Manager or the operation of the Hotels.

 

(xix) Significant Supplies and any other franchisor brand standard items
required to be maintained at each Hotel are in compliance with any requirements
set forth by the applicable Franchise Agreements and otherwise are of sufficient
quality and quantity to comply with the applicable Franchise Agreement and to
permit the operation of each Hotel in the usual and ordinary course, consistent
with past practice and otherwise consistent with the class and reputation of
each such Hotel.

 

(xx) Neither the IH Manager nor any of the IH Entities has any liabilities or
obligations, whether absolute, accrued, contingent or otherwise, other than (1)
pursuant to, and evident from, the contracts described in this Agreement, the
exhibits hereto, and the other agreements referred to herein, and (2)
liabilities which would not be reasonably likely to have a Material Adverse
Effect on any of the IH Entities, the IH Manager or any of the Hotels or the
operation thereof.

 

12



--------------------------------------------------------------------------------

(xxi) Since March 31, 2002, there has not been (1) any material adverse change
in the assets, liabilities, business, operations or prospects of any of the IH
Entities, the IH Manager or any of the Hotels, (2) any destruction or material
damage (whether or not covered by insurance) affecting any asset of any of the
IH Entities or the IH Manager or any of the Hotels of which the REIT does not
have actual notice or (3) any sale, assignment, license, or other disposition of
any material asset or right of any of the IH Entities, the IH Manager or any of
the Hotels.

 

(xxii) Neither the IH Manager, any of the IH Entities nor, to the knowledge of
each of the IH Entities and the IH Manager, any of their agents or employees has
ever made (a) any illegal payment of any kind, directly or indirectly,
including, without limitation, payments, gifts or gratuities to national, state
or local government officials, employees or agents or (b) any payments, gifts or
gratuities to its employees, customers or suppliers which would violate the law.

 

(xxiii) Neither the IH Manager nor any of the IH Entities has received written
notice of any casualty or condemnation proceeding with respect to any Hotel that
would adversely affect the ownership or operation of any Hotel of which the REIT
does not have actual notice. No casualty has occurred at any Hotel, the repairs
of which are expected to cost in excess of $20,000 of which the REIT does not
have actual notice.

 

(xxiv) No services, materials or work for which a lien may attach have been
supplied by contractors, subcontractors or materialmen with respect to any Hotel
for which payment has not been made in full or for which provision for payment
has not been made that would be material to or adversely affect the operation of
any Hotel, except those that the REIT contracted for or has actual notice of and
has specifically agreed to pay or reimburse Lessee for. No written notice has
been received by any of the IH Entities or the IH Manager of any bill or claim
for labor or services or for materials furnished to any Hotel, which remains
unpaid and for which provision for payment has not (or will not as of the
Closing have) been made, that would have a material adverse effect on the
operation of any Hotel.

 

(xxv) All of the personal property used in connection with the operation of each
of the Hotels is located at the applicable Hotel and, in the case of tangible
personal property, is in good condition except for such personal property
scheduled to be replaced in the ordinary course of business.

 

(xxvi) Each of the IH Entities and the IH Manager owns, leases or licenses all
the Intellectual Property which is necessary or appropriate to the present
conduct of the business and operations conducted at each of the Hotels and the
presently contemplated conduct of such business and operations in the future,
and Exhibit 5(a)(xxvi) sets forth a true, complete and correct list of all such
Intellectual Property. Each of the IH Entities and the IH Manager has the right
to use all such Intellectual Property and is not obligated to pay any royalties
or other compensation to any other person in respect of its ownership, use or
license of any of such Intellectual Property. Neither the IH Manager nor any of
the IH Entities has licensed or granted any other person any rights in or
otherwise permitted to exist any licenses, encumbrances or security interests
with respect

 

13



--------------------------------------------------------------------------------

to such Intellectual Property. No third party is currently infringing on any of
such Intellectual Property. The operation of the business of the IH Manager and
each of the IH Entities at each of the Hotels, as currently conducted and as
contemplated to be conducted, does not and will not conflict with or infringe on
the intellectual property rights of any other person.

 

(xxvii) Each of the applicable IH Entities is in compliance with each of its
respective Franchise Agreements, current on all franchise payments and has
delivered to the REIT all notices from franchisors regarding any deficiencies,
all inspection reports and all guest satisfaction survey score reports.

 

(xxviii) Each of the IH Entities and the IH Manager has been fully and
adequately represented by independent representatives and advisors in connection
with the transactions contemplated by this Agreement and has not relied on the
REIT Parties or any of its employees, agents, advisors or representatives in
connection with such transactions.

 

(xxix) The representations and warranties of each of the IH Entities and the IH
Manager in this Agreement, and all representations, warranties and statements of
each of the IH Entities and the IH Manager contained in any schedule, financial
statement, exhibit, list or document delivered pursuant hereto or in connection
herewith, do not contain any untrue statement of any material fact and do not
omit to state a material fact necessary in order to make the representations,
warranties or statements contained herein or therein not misleading.

 

(xxx) The copies of all documents furnished by any of the IH Entities or the IH
Manager to the REIT Parties pursuant to the terms of this Agreement or in
connection with the transaction contemplated hereby are complete and accurate in
all material respects. The information contained in the exhibits is complete and
accurate.

 

(b) As an inducement to the IH Manager and each of the IH Entities to enter into
this Agreement and to consummate the transactions contemplated herein, the REIT
Parties hereby jointly and severally represent and warrant to the IH Manager and
the IH Entities that:

 

(i) Each of the REIT Parties is duly organized or formed, validly existing and
in good standing under the laws of the state of its formation.

 

(ii) Each of the REIT Parties has full corporate power and authority to enter
into and perform (1) this Agreement and (2) all other documents and instruments
to be executed by any of the REIT Parties pursuant to this Agreement (such other
documents and instruments collectively, the “REIT Ancillary Documents”). Each of
this Agreement and the REIT Ancillary Documents have been (or will be) duly
executed and delivered by duly authorized officers or representatives, as the
case may be, of the REIT Parties. Each of this Agreement and the REIT Ancillary
Documents constitutes a valid and legally binding obligation of each of the REIT
Parties’ signatory thereto, enforceable against each such REIT Party in
accordance with its terms (except to the extent that enforcement may be affected
by laws relating to bankruptcy, reorganization, insolvency and creditors’

 

14



--------------------------------------------------------------------------------

rights and by the availability of injunctive relief, specific performance and
other equitable remedies). All actions on the part of each of the REIT Parties
and their officers, directors or trustees, shareholders and other constituents
which are necessary to approve this Agreement, the REIT Ancillary Documents and
the consummation of the transactions contemplated by this Agreement have been
taken, and no other or further corporate act or proceeding on the part of any of
the REIT Parties or other act of or by their officers, directors or trustees,
shareholders and other constituents is necessary to authorize this Agreement or
the REIT Ancillary Documents, or the consummation of the transactions
contemplated hereby and thereby.

 

(iii) Except as set forth on Exhibit 5(b)(iii), no consent, authorization, order
or approval of, or filing or registration with, any governmental authority or
other person is required for the execution and delivery by the applicable REIT
Parties of this Agreement or the REIT Ancillary Documents or the consummation by
each of the REIT Parties of the transactions contemplated by this Agreement or
the REIT Ancillary Documents.

 

(iv) Neither the execution and delivery of this Agreement or the REIT Ancillary
Documents by each of the REIT Parties nor the consummation by each of the REIT
Parties of the transactions herein and therein contemplated, will conflict with,
result in a breach of, constitute a default under, provide a right of
termination or acceleration, or create any lien or encumbrance under, any of the
terms, conditions or provisions of (1) the Limited Partnership Agreement or the
Declaration of Trust, as the case may be, or the bylaws (or other similar
organizational and constituent documents) of any of the REIT Parties, (2) except
with respect to any consents which will be obtained prior to the applicable
closing, any note or other evidence of indebtedness, any mortgage, deed of trust
or indenture, or any lease or other material agreement or instrument to which
any of the REIT Parties is a party or by which any of the REIT Parties may be
bound or (3) any statute or administrative regulation, or of any order, writ,
injunction, judgment or decree of any court or any governmental authority or of
any arbitration award.

 

(v) There are no legal actions, suits or similar proceedings pending and served,
or, to the knowledge of any of the REIT Parties, threatened against any of the
REIT Parties which if adversely determined would materially adversely affect the
ability of any of the REIT Parties to consummate the transactions contemplated
hereby.

 

(vi) None of the REIT Parties has (1) commenced a voluntary case, or had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (2) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator or similar official in any federal, state or foreign
judicial or non-judicial proceedings, to hold, administer and/or liquidate all
or substantially all of its property, or (3) made an assignment for the benefit
of creditors as an alternative to commencing a petition of bankruptcy. Each of
the REIT Parties (A) has assets which exceed its liabilities, (B) is able to pay
its debts in the usual and ordinary course of business and (C) is able to pay
its debts as they become due.

 

15



--------------------------------------------------------------------------------

(vii) None of the REIT Parties has any material liabilities or obligations,
whether absolute, accrued, contingent or otherwise, which would be reasonably
likely to have a Material Adverse Effect on its ability to perform under this
Agreement.

 

(viii) The representations and warranties of each of the REIT Parties in this
Agreement, and all representations, warranties and statements of each of the
REIT Parties contained in any schedule, financial statement, exhibit, list or
document delivered pursuant hereto or in connection herewith, do not contain any
untrue statement of any material fact and do not omit to state a material fact
necessary in order to make the representations, warranties or statements
contained herein or therein not misleading.

 

6. Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of the REIT on the third (3rd)
business day immediately following the date on which the last of the conditions
set forth in Section 8 hereof is first fulfilled or has been waived, provided
that all such conditions continue to be so satisfied or waived on such day, and
if not so satisfied or waived, the Closing shall be automatically extended from
time to time until the first subsequent business day on which all such
conditions are again so satisfied or waived, subject, however, to Section 15
hereof, or at such other time, date and place as the parties shall mutually
agree (the “Closing Date”). In the event that the Closing occurs but all Leases
have not, pursuant to the terms and conditions hereof, been assigned to the
applicable REIT Parties, then the parties shall thereafter, subject to Section
15 hereof, from time to time consummate the assignment of the Leases and the
other transactions contemplated hereby with respect to one or more of such
Hotels, all as further contemplated by this Agreement. Each consummation of the
assignment of Leases and the other transactions contemplated hereby with respect
to one or more of such Hotels (whether occurring at the initial Closing or
occurring on or after the initial Closing) shall be referred to herein as a
Closing and the date on which each such Closing occurs shall be referred to
herein as a Closing Date. Notwithstanding anything to the contrary contained
herein, the parties agree that, subject to the satisfaction (or waiver) of the
conditions contained in this Agreement, as soon as the parties are able to
consummate the initial Closing with respect to those Hotels listed on Exhibit
3(c), they shall do so.

 

7. Conduct Prior to Closing. The IH Entities, the IH Manager and the REIT
Parties shall have the rights and obligations which are set forth in the
remainder of this Section 7 with respect to the period between the date hereof
and the date on which all the Leases have been assigned to the REIT Parties and
transactions contemplated hereby with respect thereto have been consummated.

 

(a) Obligations of the IH Entities and the IH Manager. The following are the
obligations of each of the IH Entities and the IH Manager:

 

(i) Each of the IH Entities and the IH Manager shall give to the REIT Parties’
officers, employees, attorneys, consultants, accountants and lenders reasonable
access during normal business hours to all of the properties, books, contracts,
documents, current and expired insurance policies, records and personnel of each
of the IH Entities and the IH Manager, which are relevant to the Hotels subject
to this Agreement or the operation thereof, and shall furnish to the REIT
Parties such information as the REIT Parties may at any time and from time to
time reasonably request;

 

16



--------------------------------------------------------------------------------

(ii) Without limiting (and notwithstanding) any other provision of this
Agreement, each of the IH Entities and the IH Manager shall use commercially
reasonable efforts and make every good faith attempt (and the REIT Parties shall
reasonably cooperate with each of the IH Entities and the IH Manager) to obtain
all (1) consents specified by the REIT Parties to the assignment of, or
alternate arrangements satisfactory to the REIT Parties with respect to, any
Contract, Franchise Agreement, License or Leasehold Asset and (2) consents and
waivers from third parties necessary to effect the transactions contemplated by
this Agreement;

 

(iii) Each of the IH Entities and the IH Manager shall use its good faith
commercially reasonable efforts to preserve its business and the goodwill of its
customers, suppliers and others having business relations with any of them and
to retain its business organization intact, including keeping available the
services of its present employees, representatives and agents, and shall
maintain the Hotels and all of its properties and assets related thereto in good
operating condition and repair, ordinary wear and tear excepted;

 

(iv) The IH Manager shall use its good faith efforts to meet the requirements to
be, and maintain its status as, an “eligible independent contractor” as defined
in Section 856(d)(9) of the Internal Revenue Code; provided, however, the REIT
Parties shall have no obligation to assist the IH Manager in meeting such
requirements or maintaining such status;

 

(v) Without the prior written consent of the REIT Parties, and without limiting
the generality of any other provision of this Agreement, the IH Entities and the
IH Manager shall not:

 

(1) sell, transfer or otherwise dispose of any material asset or property
material to the operation of any of the Hotels except for sales in the usual and
ordinary course of business and except for application of cash in payment of
liabilities of the IH Entities or the IH Manager in the usual and ordinary
course of business; or

 

(2) amend, terminate, give notice of termination with respect to or waive any
material rights under any existing agreement or instrument to which any of the
IH Entities or the IH Manager is a party and which are material to the operation
of any of the Hotels, including, without limitation, Contracts, Licenses,
Franchise Agreements and management agreements.

 

(b) Obligations of the REIT Parties. Consistent with the provisions of Section 3
hereof, the REIT Parties shall, as applicable, reasonably cooperate with the IH
Entities and the IH Manager, and use their good faith commercially reasonable
efforts to obtain consents and waivers from third parties necessary to effect
the transactions contemplated by this Agreement. Notwithstanding any other
provision of this Agreement to the contrary, at the election of the REIT, the
REIT Parties shall be responsible for obtaining appropriate lender consents and
the IH Entities and the IH Manager shall be responsible for obtaining all other
consents and approvals.

 

17



--------------------------------------------------------------------------------

(c) Joint Obligations. The following shall apply with equal force to each of the
IH Entities, the IH Manager and the REIT Parties:

 

(i) The parties shall promptly give the other parties written notice of the
existence or occurrence of any condition which would make any of its
representations or warranties herein contained untrue or which might reasonably
be expected to prevent the consummation of the transaction contemplated hereby;

 

(ii) No party shall intentionally perform any act which, if performed, or omit
to perform any act which, if omitted to be performed, would prevent or excuse
the performance of this Agreement by any party hereto or which would result in
any representation or warranty herein contained of said party being untrue in
any material respect as if originally made on and as of a Closing Date; and

 

(iii) Consistent with the other provisions of the Agreement, each party shall
use its respective good faith commercially reasonable efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable to consummate the transactions contemplated hereby as soon
as practicable.

 

8. Conditions to Each Closing.

 

(a) Conditions to Obligations of the IH Entities and the IH Manager. The
obligation of each of the IH Entities and the IH Manager to consummate the
transaction contemplated hereby is subject to the fulfillment of all of the
following conditions on or prior to a particular Closing Date, upon the
non-fulfillment of any of which this Agreement may, at the option of the IH
Entities and the IH Manager, be terminated to the extent provided in, pursuant
to and with the effect set forth in Section 15 hereof:

 

(i) Each and every representation and warranty made by the REIT Parties shall
have been true and correct when made and shall be true and correct as if
originally made on and as of such Closing Date;

 

(ii) All obligations of the REIT Parties to be performed hereunder through, and
including on, such Closing Date (including, without limitation, all obligations
which the REIT Parties would be required to perform at such Closing if the
transaction contemplated hereby was consummated) shall have been fully performed
(or, as to obligations which the REIT Parties are to perform as of such Closing,
the REIT Parties shall be ready, willing and able to perform such obligations
against performance by the IH Entities and the IH Manager hereunder);

 

(iii) No suit, proceeding or investigation shall have been commenced, or
threatened in writing, by any governmental authority or private person
(unrelated to the IH Entities or the IH Manager) on any grounds to restrain,
enjoin or hinder, or to seek material damages on account of, the consummation of
the transaction contemplated hereby; and

 

(iv) All of the Material Lease Assignment Consents as provided in Section 3(c)
shall have been obtained with respect to each Hotel as to which the assignment
is

 

18



--------------------------------------------------------------------------------

being made as of such Closing.

 

(b) Conditions to the Obligations of the REIT Parties. The obligation of the
REIT Parties to consummate the transaction contemplated hereby is subject to the
fulfillment of all of the following conditions on or prior to a particular
Closing Date, upon the non-fulfillment of any of which this Agreement may, at
the option of the REIT Parties, be terminated to the extent provided in,
pursuant to and with the effect set forth in Section 15 hereof:

 

(i) Each and every representation and warranty made by each of the IH Entities
and the IH Manager shall have been true and correct when made and shall be true
and correct as if originally made on and as of such Closing Date;

 

(ii) All obligations of each of the IH Entities and the IH Manager to be
performed hereunder through, and including on, such Closing Date (including,
without limitation, all obligations which each of the IH Entities and the IH
Manager would be required to perform at such Closing if the transaction
contemplated hereby was consummated) shall have been fully performed (or, as to
obligations which the IH Entities and the IH Manager are to perform as of such
Closing, the IH Entities and the IH Manager shall be ready, willing and able to
perform such obligations against performance by the REIT Parties hereunder);

 

(iii) All of the Material Lease Assignment Consents as provided in Section 3(c)
and all of the other consents, assignments, replacements, reissuances,
amendments and alternate arrangements referred to in Section 3(c) shall have
been obtained, in each case, with respect to each Hotel as to which the
assignment is being made as of such Closing (without cost, obligation or
limitation to the REIT Parties in excess of the normal, customary cost,
obligations or limitations associated therewith, none of which are materially
adverse individually or in the aggregate to the REIT or to the aggregate
benefits intended to accrue to the REIT from the consummation of the
transactions contemplated hereby) and otherwise on terms and conditions
reasonably acceptable to the REIT;

 

(iv) No suit, proceeding or investigation shall have been commenced, or
threatened in writing, by any governmental authority or private person on any
grounds to restrain, enjoin or hinder, or to seek material damages on account
of, the consummation of the transaction contemplated hereby;

 

(v) The IH Manager shall then meet the requirements of an “eligible independent
contractor” as defined in Section 856(d)(9) of the Internal Revenue Code and
shall have provided evidence thereof, in each case, satisfactory to the REIT in
its sole discretion;

 

(vi) Receipt from the franchisors of documentation reasonably acceptable to the
REIT with respect to the Franchise Agreements;

 

(vii) The IH Entities and the IH Manager shall have delivered to the REIT
Parties the written opinions of counsel to the IH Entities and the IH Manager,
addressed to the REIT Parties and dated as of such Closing Date, in form and
substance reasonably

 

19



--------------------------------------------------------------------------------

acceptable to the REIT Parties, with such changes thereto as may reasonably be
required by the REIT Parties’ lenders (it being understood that the REIT
Parties’ lenders may rely upon such opinions);

 

(viii) That certain Covenant Not to Compete, in substantially the form of
Exhibit 8(b)(viii) attached hereto, shall have been entered into and be in full
force and effect;

 

(ix) The owner’s agreements with respect to each Franchise Agreement as to the
Hotels included in such Closing shall have been terminated, on terms and
conditions acceptable to the REIT in its sole discretion;

 

(x) The IH Entities and the IH Manager shall have delivered to the REIT Parties
the consents, “comfort letters” and similar documents contemplated by Section 13
hereof; and

 

(xi) All of the Hotels listed on Exhibit 3(c) shall be included in the initial
Closing.

 

9. Closing Documents and Deliveries. At the initial Closing, the parties shall
deliver the documents, and shall perform the acts, which are set forth in this
Section 9. All documents which each of the IH Entities and the IH Manager shall
deliver shall be in form and substance reasonably satisfactory to the REIT
Parties and their counsel. All documents which the REIT Parties shall deliver
shall be in form and substance reasonably satisfactory to the IH Entities, the
IH Manager and their counsel. As to any Closing that occurs subsequent to the
initial Closing, the parties shall comply with this Section 9 as nearly as
practicable with respect to such subsequent Closing.

 

(a) Closing Deliveries by the IH Entities and the IH Manager. Subject to the
fulfillment or written waiver of the conditions set forth in Section 8(a), at a
particular Closing each of the IH Entities and the IH Manager, as applicable,
shall execute and/or deliver or cause to be executed and delivered to the REIT
Parties all of the following:

 

(i) certified copies of the Certificate or Articles of Incorporation, as
applicable, and bylaws (or other similar organizational and constituent
documents) of each of the IH Entities and the IH Manager;

 

(ii) certificates of good standing for each of the IH Entities and the IH
Manager, issued not earlier than ten (10) days prior to such Closing by the
applicable Secretaries of State;

 

(iii) an incumbency and specimen signature certificate with respect to the
officers of each of the IH Entities and the IH Manager executing this Agreement
and the IH Ancillary Documents on behalf of such parties;

 

(iv) a certified copy of resolutions of the board of directors, stockholders and
other constituents, for each of the IH Entities and the IH Manager authorizing
the

 

20



--------------------------------------------------------------------------------

execution, delivery and performance of this Agreement and the IH Ancillary
Documents;

 

(v) a bill of sale, executed by each of the IH Entities, conveying all of the
Leasehold Assets with respect to each Hotel, as to which a Lease is being
assigned hereunder at such Closing, to the REIT Parties, free and clear of all
liens, claims, encumbrances and security interests other than those set forth on
Exhibit 9(a)(v) hereto;

 

(vi) a counterpart to the Preliminary Operational Settlement Statement;

 

(vii) evidence acceptable to the REIT in its sole discretion that the IH Manager
has met the requirements to be an “eligible independent contractor” as defined
in Section 856(d)(9) of the Internal Revenue Code, including, without
limitation, an opinion from the REIT’s regular outside tax counsel;

 

(viii) copies of the consents obtained by the IH Entities and the IH Manager;

 

(ix) a duly executed franchisor counterpart to a replacement, or assignment, for
each Franchise Agreement for each Hotel included in such Closing and operating
under a Franchise Agreement in favor of the applicable TRS Lessee in accordance
with Section 2(b) hereof;

 

(x) a duly executed counterpart to an Assignment of Contracts and Assumption
Agreement for each Hotel included in such Closing, in form and substance
reasonably acceptable to the REIT Parties and consistent with the terms and
conditions of this Agreement, covering all Contracts to be assigned and assumed
as of such Closing Date in accordance with Section 2(c) hereof;

 

(xi) a duly executed counterpart to an Assignment of Licenses and Assumption
Agreement for each Hotel included in such Closing, in form and substance
reasonably acceptable to the REIT Parties and consistent with the terms and
conditions of this Agreement, covering all Licenses to be assigned and assumed
as of such Closing Date in accordance with Section 2(d) hereof, or, to the
extent any Licenses are not assignable, replacement licenses in accordance with
Section 2(d) hereof;

 

(xii) a duly executed counterpart to the Management Agreement substantially in
the form of Exhibit 4(b) with respect to each Hotel included in such Closing;

 

(xiii) a duly executed counterpart to the Lease Assignment Agreement with
respect to each Hotel included in such Closing;

 

(xiv) a duly executed counterpart to the Covenant Not to Compete in
substantially the form of Exhibit 8(b)(viii) attached hereto (unless such a
counterpart was previously executed and delivered in connection with a prior
Closing, and in such case, a statement acknowledging such agreement remains in
full force and effect);

 

(xv) a duly executed counterpart to the Pooling and Cumulation Agreement in
substantially the form of Exhibit 9(a)(xv) attached hereto (unless such a
counterpart was previously executed and delivered in connection with a prior
Closing, and in such case, a

 

21



--------------------------------------------------------------------------------

statement acknowledging such agreement remains in full force and effect and that
the Hotels included in such Closing shall be subject to such agreement);

 

(xvi) a certificate duly executed by the president of each of the IH Entities
and the IH Manager (or any other officer of such parties specifically authorized
to do so), on behalf of each of the IH Entities and the IH Manager, that the
representations and warranties of such parties contained in this Agreement shall
be true and correct as of such Closing Date as if then originally made, except
for any such representations or warranties which were made as of a specific
date, which representations and warranties shall have been true as of such date
(or, if any such representation or warranty is untrue in any respect, specifying
the respect in which the same is untrue);

 

(xvii) a certificate duly executed by the president of each of the IH Entities
and the IH Manager (or any other officer of such parties specifically authorized
to do so), on behalf of each of the IH Entities and the IH Manager, that each of
the covenants and other obligations of each of the IH Entities and the IH
Manager to be performed by it on or before such Closing Date pursuant to the
terms of this Agreement, to the extent not waived by the REIT Parties in
writing, and each of the provisions hereof to be complied with by each of the IH
Entities and the IH Manager on or before such date, shall have been duly
performed and complied with in all respects (or, if any such covenant or
provision has not been so duly performed or complied with, indicating the
respect in which such covenant or provision has not been performed or complied
with);

 

(xviii) affidavits of each of the IH Entities and the IH Manager in form and
substance required under the Treasury Regulations as to non-foreign status
pursuant to Section 1445 of the Internal Revenue Code;

 

(xix) all payments (including credits on Preliminary Operational Settlement
Statements) required to be made by the IH Entities and the IH Manager on such
Closing Date as set forth in Section 4 hereof;

 

(xx) upon request by the REIT, all books and records (including, without
limitation, accounting and financial records) kept by the IH Entities which
relate to the operation of the Hotels included in such Closing;

 

(xxi) duly executed opinions of counsel to the IH Entities and the IH Manager in
form and substance reasonably acceptable to the REIT Parties, addressed to the
REIT Parties, and dated as of such Closing Date;

 

(xxii) an estoppel certificate from each applicable taxing authority that all
sales, use and occupancy taxes with respect to the Hotels included in such
Closing have been paid in full;

 

(xxiii) the consents, “comfort letters” and similar documents contemplated by
Section 13 hereof; and

 

(xxiv) such other documents as may be reasonably requested by the REIT Parties
in connection with the consummation at such Closing of the transactions
contemplated by

 

22



--------------------------------------------------------------------------------

this Agreement.

 

(b) Closing Deliveries by the REIT Parties. Subject to the fulfillment or
written waiver of the conditions set forth in Section 8(b), at a particular
Closing the REIT Parties shall execute and/or deliver or cause to be executed
and delivered to the IH Entities and the IH Manager, as applicable, all of the
following:

 

(i) certified copies of the Certificate or Articles of Incorporation,
Declaration of Trust or Certificate of Limited Partnership, as the case may be,
and bylaws (or other similar organizational and constituent documents) of each
of the REIT Parties;

 

(ii) certificates of good standing for each of the REIT Parties, issued not
earlier than ten (10) days prior to such Closing by the applicable Secretaries
of State;

 

(iii) an incumbency and specimen signature certificate with respect to the
officers of each of the REIT Parties executing this Agreement and the REIT
Ancillary Documents on behalf of such parties;

 

(iv) a certified copy of resolutions of the board of directors, trustees and
other constituents for each of the REIT Parties authorizing the execution,
delivery and performance of this Agreement and the REIT Ancillary Documents;

 

(v) a duly executed counterpart to the Preliminary Operational Settlement
Statement;

 

(vi) a duly executed counterpart to a replacement, or assignment, for each
Franchise Agreement for each Hotel included in such Closing and operating under
a Franchise Agreement in favor of the applicable TRS Lessee in accordance with
Section 2(b) hereof;

 

(vii) a duly executed counterpart to an Assignment of Contracts and Assumption
Agreement for each Hotel included in such Closing, in form and substance
reasonably acceptable to the IH Entities and the IH Manager and consistent with
the terms and conditions of this Agreement, covering all Contracts to be
assigned and assumed as of such Closing Date in accordance with Section 2(c)
hereof;

 

(viii) a duly executed counterpart to an Assignment of Licenses and Assumption
Agreement for each Hotel included in such Closing, in form and substance
reasonably acceptable to the IH Entities and the IH Manager and consistent with
the terms and conditions of this Agreement, covering all Licenses to be assigned
and assumed as of such Closing Date in accordance with Section 2(d) hereof;

 

(ix) a duly executed counterpart to the Management Agreement substantially in
the form of Exhibit 4(b) with respect to each Hotel included in such Closing;

 

(x) a duly executed counterpart to the Lease Assignment Agreement with respect
to each Hotel included in such Closing;

 

23



--------------------------------------------------------------------------------

(xi) a duly executed counterpart to the Covenant Not to Compete in substantially
the form of Exhibit 8(b)(viii) attached hereto (unless such a counterpart was
previously executed and delivered in connection with a prior Closing, and in
such case, a statement acknowledging such agreement remains in full force and
effect);

 

(xii) a duly executed counterpart to the Pooling and Cumulation Agreement
substantially in the form of Exhibit 9(a)(xv) attached hereto (unless such a
counterpart was previously executed and delivered in connection with a prior
Closing, and in such case, a statement acknowledging such agreement remains in
full force and effect and that the Hotels included in such Closing shall be
subject to such agreement);

 

(xiii) copies of the consents obtained by the REIT Parties;

 

(xiv) a certificate duly executed by the vice president of each of the REIT
Parties (or any other officer of such parties specifically authorized to do so),
on behalf of each of the REIT Parties, that the representations and warranties
of such parties contained in this Agreement shall be true and correct as of such
Closing Date as if then originally made, except for any such representations or
warranties which were made as of a specific date, which representations and
warranties shall have been true as of such date (or, if any such representation
or warranty is untrue in any respect, specifying the respect in which the same
is untrue);

 

(xv) a certificate duly executed by the vice president of each of the REIT
Parties (or any other officer of such parties specifically authorized to do so),
on behalf of each of the REIT Parties, that each of the covenants and other
obligations of the REIT Parties to be performed by each of them on or before
such Closing Date pursuant to the terms of this Agreement, to the extent not
waived by the IH Entities and the IH Manager in writing, and each of the
provisions hereof to be complied with by the REIT Parties on or before such
date, shall have been duly performed and complied with in all respects (or, if
any such covenant or provision has not been so duly performed or complied with,
indicating the respect in which such covenant or provision has not been
performed or complied with);

 

(xvi) such other documents as may be reasonably requested by the IH Entities and
the IH Manager in connection with the consummation at such Closing of the
transactions contemplated by this Agreement.

 

10. Interim Lease Terminations. From and after the date hereof and prior to the
date of assignment hereunder of the Lease with respect to a particular Hotel, a
Lessor may terminate the Lease with respect to such Hotel upon sale of the
Hotel, to the extent such sale is permitted as set forth in the Lease for such
Hotel (an “Interim Lease Termination”). At the option of the applicable REIT
Party, in the event of such a sale, the REIT Party may (a) comply with the terms
and conditions of the applicable Lease with respect to such sale (provided that
any substitution that occurs may at the option of the REIT be with a Management
Agreement as opposed to a new lease) or (b) alternatively, in connection
therewith terminate the applicable Lease in consideration of (i) payment of the
Individual Lease Assignment Payment for the applicable Hotel as set forth on
Exhibit 4(c)(i) attached hereto and (ii) the provision of a credit to the IH

 

24



--------------------------------------------------------------------------------

Manager under Section III.C of the Pooling and Cumulation Agreement equal to the
amount which would have been required to be paid to the IH Manager with respect
to a termination under Section 4.01 of the Management Agreement for the Hotel
subject to such Lease if the Management Agreement for such Hotel were in effect
as of the date of such sale. If an Interim Lease Termination occurs, the
consideration to which the Lessee is entitled pursuant to clause (a) above shall
be received by Lessee within the time period provided for in the related Lease.
In the event that a payment is made pursuant to clauses (a) or (b) above with
respect to any Interim Lease Terminations, the Aggregate Lease Assignment
Payment shall be reduced by the amount equal to the Individual Lease Assignment
Payments for all such Leases as to which an Interim Lease Termination has
occurred. All payments paid pursuant to this Section 10 shall be made by wire
transfer of immediately available funds to such bank account(s) as the Lessees
shall specify (by written notice delivered to the REIT Parties not less than
three (3) business days prior to the required payment date). Notwithstanding the
foregoing, it is understood and agreed that no consideration shall be owed to
any of the IH Entities or the IH Manager by the REIT Parties if an Interim Lease
Termination occurs with respect to either or both of the Leases for
Winston-Salem or Eden Prairie.

 

11. Closing Inventories. On a Closing Date, the IH Entities and the IH Manager
shall cause each Hotel included in such Closing to have on hand, at no cost to
the REIT Parties, inventories of the Significant Supplies at the levels and of
the quality described on Exhibit 11 and all other supplies at levels consistent
with past practices, but in any event as may be necessary or appropriate under
then-current franchise brand standards and for the conduct of the business at
such Hotel.

 

12. Subordination; Special Purpose Entities. The REIT Parties, the IH Entities
and the IH Manager hereby agree to subordinate to lenders, franchisors and the
like all agreements as may be reasonably requested by such parties in order for
such parties to provide their consents to the completion of the transactions
contemplated by this Agreement. The parties acknowledge that such lenders,
franchisors and the like may require that one or more “special purpose entities”
be formed as wholly-owned affiliates or subsidiaries of the REIT or wholly-owned
affiliates, subsidiaries or “sister” entities of the IH Entities or the IH
Manager and by their execution hereof, the parties hereby agree to form and
organize such entities and to cause such entities to become party to the
appropriate documents contemplated hereby and assume the rights and obligations
with respect to the Hotels to be managed by such entities as may be required by
such lenders, franchisors and the like.

 

13. Financial Information. From and after the date hereof, each of the IH
Entities agrees to (a) provide such financial information with respect to the
Lessees and the Hotels as may be reasonably requested by the REIT Parties and
their respective permitted successors and assigns and (b) obtain from their
independent public accountants such audits, reviews, consents, “comfort letters”
and similar documents relating to the financial information described in clause
(a) above as may reasonably be requested by the REIT Parties and their
respective permitted successors and assigns for compliance with their respective
disclosure obligations under state and federal securities laws and applicable
stock exchange rules and in connection with financings or similar transactions.

 

14. Further Covenants and Agreements.

 

25



--------------------------------------------------------------------------------

(a) Cooperation. Each party hereby agrees to cooperate in good faith with the
other parties and to execute and deliver such other agreements, documents or
instruments as may be necessary or desirable in connection with the transactions
contemplated by this Agreement (including, without limitation, the assignment of
the Leases and the operational settlement procedures described in Section
4(c)(ii)). Notwithstanding the foregoing, the parties agree that the Lessees’
compliance with the provisions of Sections 7(a)(iv) and 8(b)(v) of this
Agreement is solely the responsibility of the Lessees and nothing herein shall
be deemed to require the REIT Parties to take any action or execute any
agreement or waiver with respect thereto. Notwithstanding any other provision of
this Agreement, it is understood and agreed that the parties’ respective
obligations to use their good faith commercially reasonable efforts to take
action hereunder and to otherwise cooperate with respect to the consummation of
the transactions contemplated hereby shall not require the REIT Parties,
collectively on the one hand, and the IH Entities and the IH Manager,
collectively on the other hand, to take any action or incur any cost, expense or
obligation which would materially detract (in such parties’ good faith judgment)
from the aggregate benefits intended to accrue to such parties from the
consummation of the transactions contemplated hereby.

 

(b) Hotel Budgets. The Lessees have prepared and submitted to the TRS Lessees
and the Lessors operating budgets for each Hotel for 2003 effective January 1,
2003.

 

(c) Rent Payment. The Lessees shall pay all Rent owing prior to the applicable
Lease Assignment Time as and when it becomes due.

 

(d) Employees. The IH Entities and the IH Manager acknowledge that the IH
Entities shall be responsible for payment of, and shall pay when due under
applicable law, all wages and salaries payable to, and all vacation pay, sick
pay and other paid time off, pension and welfare benefits, payroll taxes and
other fringe benefits accrued with respect to all individuals employed at the
Hotels relating to the period prior to the applicable Lease Assignment Time.
Subject to the Management Agreement, the IH Manager shall be responsible for
payment of all such wages, salaries and benefits relating to the period
commencing on and from the Assignment Date with respect to all the Hotels
managed by the IH Manager and leased by the TRS Lessees. Notwithstanding
anything to the contrary contained in this Agreement, at no time whether before,
on or after the date on which a Lease with respect to such a Hotel is assigned
to a TRS Lessee, shall any of the employees at such Hotel (including any
employees of any manager thereof), be or be deemed to be the employees of any of
the REIT Parties, or be or be deemed to be transferred to any of the REIT
Parties pursuant to the terms hereof. If required, each of the applicable IH
Entities and the IH Manager will comply with the notice and other requirements
under the Worker Adjustment Retraining and Notification Act (the “WARN Act”),
the Consolidated Omnibus Budget Reconciliation Act or any similar state or local
legislation with respect to such employee matters, and such obligation shall
survive each Closing, notwithstanding anything to the contrary in the WARN Act.
Because the REIT Parties at no time will be or be deemed to be the employer of
the employees at any Hotel, it is expressly understood and agreed (subject to
the Management Agreement) that the REIT Parties are not and shall not be
responsible or liable, directly or indirectly, for the payment of any benefits
(including unemployment benefits), severance liability, compensation, pay, bonus
or other obligations, of whatever nature, due or alleged to be due to any
current or former employee at the Hotels, including employees of any current or
former manager thereof, or of any of the IH

 

26



--------------------------------------------------------------------------------

Entities attributable to any time period up to, on and after the date on which a
related Lease with respect to such a Hotel is assigned to a TRS Lessee.
Similarly, there shall be no union agreements, pension plans, health plans,
benefit plans, deferred compensation plans, bonus plans or vacation plans or
similar agreements for or concerning such employees which shall be binding upon
the REIT Parties, except to the extent assumed by the IH Manager and provided
for in the Management Agreement.

 

15. Termination.

 

(a) This Agreement may be terminated, but only with respect Hotels and related
Leases as to which a Closing has not occurred pursuant to this Agreement:

 

(i) as to one or more of such Hotels and related Leases, at any time by mutual
written agreement of the REIT and Innkeepers Hospitality, Inc.;

 

(ii) as to all such Hotels and related Leases, by any party hereto upon notice
if a Closing for (1) all the Hotels set forth on Exhibit 3(c) shall not have
occurred on or before November 4, 2003 or (2) all Hotels shall not have occurred
on or before August 4, 2004; provided, however, that the right to terminate this
Agreement under this Section 15(a)(ii) shall not be available to a party if the
failure of the transactions contemplated by this Agreement to have been
consummated by such date is the result of the breach of this Agreement or the
bad faith or willful misconduct of such party (or (A) in the case of any REIT
Party, any other REIT Party or (B) in the case of any IH Entity or the IH
Manager, any other IH Entity or the IH Manager); provided, further, that no
party shall be relieved of any liability or obligation for any material breach
of this Agreement prior to such termination or for any breach of this Agreement
which arises out of or results from such party’s bad faith or willful
misconduct;

 

(iii) as to all such Hotels and related Leases, by the REIT upon notice if there
is a breach of any material covenant or material agreement to be complied with
or performed by the IH Manager or any of the IH Entities pursuant to the terms
of this Agreement or a breach of any material representation or warranty of the
IH Manager or the IH Entities and such breach is incapable of being cured or is
not cured within thirty (30) days of notice being given thereof;

 

(iv) as to all such Hotels and related Leases, by Innkeepers Hospitality, Inc.
upon notice if there is a breach of any material covenant or material agreement
to be complied with or performed by the REIT Parties pursuant to the terms of
this Agreement or a breach of any material representation or warranty of the
REIT Parties and such breach is incapable of being cured or is not cured within
thirty (30) days of notice being given thereof; or

 

(v) as to all such Hotels and related Leases, by any party as set forth in
Section 3(c) hereof.

 

(b) Effect of Termination. The termination of this Agreement pursuant to Section
15(a) shall not affect the right of any party to bring any action for breach of
this Agreement, and the obligations of the parties under Sections 16, 17(m) and
17(r) of this

 

27



--------------------------------------------------------------------------------

Agreement shall survive any such termination, and this Agreement shall survive
in its entirety in the event a Closing occurs with respect to any of the Hotels.
Each of the IH Entities and the IH Manager shall be jointly and severally liable
for any breach of this Agreement by any of the IH Entities or the IH Manager,
and each of the REIT Parties shall be jointly and severally liable for any
breach of this Agreement by any of the REIT Parties. Notwithstanding the
foregoing, the REIT Parties shall not have any liability or obligation for any
breach which is not material or for any breach which does not constitute willful
misconduct or bad faith. Notwithstanding the foregoing, neither the IH Entities
nor the IH Manager shall have any liability or obligation for the failure to
satisfy the condition set forth in Section 8(b)(v) hereof, provided that the IH
Manager shall have used its good faith efforts to satisfy such condition.

 

16. Indemnification.

 

(a) General. The IH Entities and the IH Manager shall jointly and severally
indemnify the REIT Parties and the REIT Parties shall jointly and severally
indemnify the IH Entities and the IH Manager as provided in this Section 16. No
specifically enumerated indemnification obligation with respect to a particular
subject matter as set forth below shall limit or affect the applicability of a
more general indemnification obligation as set forth below with respect to the
same subject matter. For the purposes of this Section 16, each party shall be
deemed to have remade all of its representations and warranties contained in
this Agreement at each Closing with the same effect as if originally made at
each Closing.

 

(b) Certain Definitions. As used in this Agreement, the following terms shall
have the indicated meanings:

 

(i) “Damages” shall mean all liabilities, demands, claims, actions or causes of
action, regulatory or judicial proceedings or investigations, assessments,
levies, losses, fines, penalties, damages, costs and expenses, including,
without limitation, reasonable attorneys’, accountants’, investigators’, and
experts’ fees and expenses, sustained or incurred in connection with the defense
or investigation of any such claim;

 

(ii) “Third Party Claim” shall mean any claim, action, suit, proceeding,
investigation or like matter which is asserted or threatened by a party other
than the parties hereto, their successors and permitted assigns, against any
Indemnified Party or to which an Indemnified Party is subject and to which an
indemnification obligation is owed hereunder.

 

(iii) “Indemnified Party” shall mean, as to a particular matter, a party to
which an indemnification obligation is owed under this Section 16.

 

(iv) “Indemnifying Party” shall mean, as to a particular matter, a party which
owes an indemnification obligation under this Section 16.

 

(c) Indemnification Obligations of the IH Entities and the IH Manager. The IH
Entities and the IH Manager shall jointly and severally indemnify, save and keep
harmless the REIT Parties and their successors and permitted assigns against and
from all Damages sustained or incurred by any of them resulting from or arising
out of or by virtue of:

 

28



--------------------------------------------------------------------------------

(i) any inaccuracy in or breach of any representation or warranty made by any of
the IH Entities or the IH Manager in this Agreement or in any closing document
delivered to the REIT Parties in connection with this Agreement;

 

(ii) any breach by any of the IH Entities or the IH Manager of, or failure by
any of the IH Entities or the IH Manager to comply with, any of its covenants or
obligations under this Agreement (including, without limitation, their
obligations under this Section 16);

 

(iii) the operations of the Hotels by the Lessees prior to the applicable Lease
Assignment Time, including, without limitation, claims or causes of action
relating in any way to any employees of the Lessees based upon events occurring
prior to the applicable Lease Assignment Time; or

 

(iv) any untrue statement of a material fact or omission of any material fact
included in written information provided by any IH Entities or the IH Manager to
any of the REIT Parties or their respective permitted successors and assigns or
the TRS Lessee expressly for inclusion in any report filed under the Securities
Exchange Act of 1934, as amended, or registration statement or prospectus (or
any amendment or supplement thereto) filed under the Securities Act of 1933, as
amended.

 

(d) Indemnification Obligations of the REIT Parties. The REIT Parties shall
jointly and severally indemnify, save and keep harmless the IH Entities and the
IH Manager and their successors and permitted assigns against and from all
Damages sustained or incurred by any of them resulting from or arising out of or
by virtue of:

 

(i) any inaccuracy in or breach of any representation or warranty made by any of
the REIT Parties in this Agreement or in any closing document delivered to the
IH Entities or the IH Manager in connection with this Agreement; or

 

(ii) any breach by any of the REIT Parties of, or failure by any of the REIT
Parties to comply with, any of its covenants or obligations under this Agreement
(including, without limitation, their obligations under this Section 16).

 

(e) Cooperation. Subject to the provisions of Section 16(g), an Indemnified
Party shall have the right, at its own expense, to participate in the defense of
any Third Party Claim, and if said right is exercised, the parties shall
cooperate in the investigation and defense of said Third Party Claim.

 

(f) Subrogation. The Indemnifying Party shall not be entitled to require that
any action be brought against any other person before action is brought against
it hereunder by an Indemnified Party but shall be subrogated to any right of
action to the extent that it has paid or successfully defended against any Third
Party Claim.

 

(g) Third Party Claims. Within ten (10) business days after the receipt of
notice of a Third Party Claim, the Indemnified Party receiving the notice of the
Third Party Claim shall (i) notify the Indemnifying Party of its existence
setting forth with reasonable specificity the facts and circumstances of which
such party has received notice and (ii) specify

 

29



--------------------------------------------------------------------------------

the basis hereunder upon which the Indemnified Party’s claim for indemnification
is asserted. The Indemnified Party may, upon reasonable notice, tender the
defense of a Third Party Claim to the Indemnifying Party. If (1) the defense of
a Third Party Claim is so tendered and within thirty (30) days thereafter such
tender is accepted without qualification by the Indemnifying Party and with an
acknowledgment of the requirement to provide indemnification with respect to
such Third Party Claim or (2) within thirty (30) days after the date on which
written notice of a Third Party Claim has been given pursuant to this Section
16(g), the Indemnifying Party shall acknowledge in writing to the Indemnified
Party and without qualification its indemnification obligations with respect to
such Third Party Claim; then, except as hereinafter provided, the Indemnified
Party shall not have the right to, and the Indemnifying Party shall, contest,
defend, litigate or settle such Third Party Claim. Failure to provide notice of
a Third Party Claim shall not relieve an Indemnifying Party of any obligation
with respect thereto except to the extent that such Indemnifying Party is
materially and actually prejudiced by such failure. The Indemnified Party shall
have the right to be represented by counsel at its own expense in any such
contest, defense, litigation or settlement conducted by the Indemnifying Party
provided that the Indemnified Party shall be entitled to reimbursement therefor
if the Indemnifying Party shall lose its right to contest, defend, litigate and
settle the Third Party Claim as herein provided. The Indemnifying Party shall
lose its right to defend, contest, litigate and settle the Third Party Claim if
it shall fail to diligently contest the Third Party Claim. So long as the
Indemnifying Party has not lost its right and/or obligation to defend, contest,
litigate and settle as herein provided, the Indemnifying Party shall have the
exclusive right to contest, defend and litigate the Third Party Claim and shall
have the exclusive right, in its discretion exercised in good faith, and upon
the advice of counsel, to settle any such matter, either before or after the
initiation of litigation, at such time and upon such terms as it deems fair and
reasonable, provided that at least ten (10) days prior to any such settlement,
written notice of its intention to settle shall be given to the Indemnified
Party. All expenses (including without limitation attorneys’ fees) incurred by
the Indemnifying Party in connection with the foregoing shall be paid by the
Indemnifying Party. Notwithstanding the foregoing, in connection with any
settlement negotiated by an Indemnifying Party, no Indemnified Party shall be
required by an Indemnifying Party to (A) enter into any settlement that does not
include as unconditional terms thereof satisfactory confidentiality provisions
and the delivery by the claimant or plaintiff to the Indemnified Party of a
release from all liability in respect of such claim or litigation, (B) enter
into any settlement that attributes by its terms liability to the Indemnified
Party or (C) consent to the entry of any judgment that does not include as a
term thereof a full dismissal of the litigation or proceeding with prejudice. No
failure by an Indemnifying Party to acknowledge in writing its indemnification
obligations under this Section 16 shall relieve it of such obligations to the
extent they exist. If an Indemnified Party is entitled to indemnification
against a Third Party Claim, and the Indemnifying Party fails to accept a tender
of, or assume, the defense of a Third Party Claim pursuant to this Section
16(g), or if, in accordance with the foregoing, the Indemnifying Party shall
lose its right to contest, defend, litigate and settle such a Third Party Claim,
the Indemnified Party shall have the right, without prejudice to its right of
indemnification hereunder, in its discretion exercised in good faith and upon
the advice of counsel, to contest, defend and litigate such Third Party Claim,
and may settle such Third Party Claim, either before or after the initiation of
litigation, at such time and upon such terms as the Indemnified Party deems fair
and reasonable, provided that at least ten (10) days prior to any such
settlement, written notice of its intention to settle is given to the
Indemnifying Party. If, pursuant to this Section 16(g), the Indemnified Party so
contests, defends,

 

30



--------------------------------------------------------------------------------

litigates or settles a Third Party Claim, for which it is entitled to
indemnification hereunder as hereinabove provided, the Indemnified Party shall
be reimbursed by the Indemnifying Party for the reasonable attorneys’ fees and
other expenses of defending, contesting, litigating and/or settling the Third
Party Claim which are incurred from time to time, forthwith following the
presentation to the Indemnifying Party of reasonably itemized bills for said
attorneys’ fees and other expenses. An Indemnifying Party shall not have the
right to defend or exclusively defend, and the Indemnified Party will have the
right to defend or co-defend at the expense of the Indemnifying Party, a Third
Party Claim if the Indemnifying Party or its counsel has a conflict with respect
to the defense of such Third Party Claim and its indemnification obligations
hereunder.

 

17. Miscellaneous.

 

(a) Amendments. This Agreement shall not be modified or amended except pursuant
to an instrument in writing executed and delivered on behalf of each of the
parties hereto.

 

(b) Notices. All notices required or permitted hereunder shall be in writing and
shall be served on the parties at the following address:

 

    If to the REIT Parties:

  

Innkeepers USA Trust

306 Royal Poinciana Way

Palm Beach, Florida 33480

Attention: Mark A. Murphy

Facsimile: (561) 832-2332

    With Copies to:

  

Greenberg Traurig

77 W. Wacker Drive, Suite 2500

Chicago, Illinois 60601

Attention: Peter H. Lieberman

Facsimile: (312) 456-8435

    

Greenberg Traurig

77 W. Wacker Drive, Suite 2500

Chicago, Illinois 60601

Attention: Todd A. Mazur

Facsimile: (312) 456-8435

    If to the IH Entities:

  

Innkeepers Hospitality

302 Royal Poinciana Way

Palm Beach, Florida 33480

Attention: Jeffrey H. Fisher

Facsimile: (561) 835-1800

    With Copies to:

  

Patton Boggs LLP

8484 Westpark Drive, Suite 900

McLean, Virginia 22102

Attention: Christopher G. Townsend

 

31



--------------------------------------------------------------------------------

     Facsimile: (703) 744-8001

 

Any such notices may be sent by (i) certified mail, return receipt requested,
postage prepaid in the U.S. mail, (ii) a nationally recognized overnight
courier, or (iii) facsimile transmission. All notices shall be deemed delivered
upon receipt or refusal to accept delivery. The above addresses and facsimile
numbers may be changed by written notice to the other party; provided that no
notice of a change of address or facsimile number shall be effective until
actual receipt of such notice. Copies of notices are for informational purposes
only, and a failure to give or receive copies of any notice shall not be deemed
a failure to give notice.

 

(c) Assignability. This Agreement shall not be assignable by any party hereto
without the prior written consent of the other parties (which may be withheld
for any reason or no reason whatsoever), except that at or prior to any Closing
the REIT may assign its rights and delegate its duties under this Agreement to
one or more of its subsidiaries and may assign its rights under this Agreement
to its lenders for collateral security purposes, and after any Closing the REIT
may assign its rights and delegate its duties under this Agreement to any third
party capable of performing its duties hereunder.

 

(d) No Joint Venture. Nothing set forth in this Agreement shall be construed to
create a joint venture between any two or more of the parties hereto.

 

(e) Applicable Law and Consent to Jurisdiction. This Agreement shall be governed
and controlled as to validity, enforcement, interpretation, construction, effect
and in all other respects by the internal laws of the State of Florida
applicable to contracts made in that State. This Agreement has been executed and
delivered in and shall be deemed to have been made in Palm Beach, Florida. The
parties hereto agree to the exclusive jurisdiction of any state or Federal court
within the City of West Palm Beach, Florida and the county of Palm Beach,
Florida with respect to any claim or cause of action arising under or relating
to this Agreement, and waive personal service of any and all process upon it,
and consent to all services of process being made by registered mail, directed
to it at its address as set forth in Section 17(b), and service so made shall be
deemed to be completed when received. The parties hereto waive any objection
based on forum non conveniens and waive any objection to venue of any action
instituted hereunder. Nothing in this Agreement shall affect the right to serve
legal process in any other manner permitted by law.

 

(f) WAIVER OF TRIAL BY JURY. EACH OF THE PARTIES HERETO WAIVES THE RIGHT TO A
JURY TRIAL IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING SEEKING ENFORCEMENT
OF SUCH PARTY’S RIGHTS UNDER THIS AGREEMENT.

 

(g) Time of the Essence. The parties hereto agree that time is of the essence
with respect to this Agreement and the transactions contemplated hereby.

 

(h) Non-Waiver. The failure in any one or more instances of a party to insist
upon performance of any of the terms, covenants or conditions of this Agreement
or to exercise any right or privilege in this Agreement conferred, or the waiver
by said party of any breach of any of the terms, covenants or conditions of this
Agreement, shall not be construed as a

 

32



--------------------------------------------------------------------------------

subsequent waiver of any such terms, covenants, conditions, rights or
privileges, but the same shall continue and remain in full force and effect as
if no such forbearance or waiver had occurred. No waiver shall be effective
unless it is in writing and signed by an authorized representative of the
waiving party. A breach of any representation, warranty or covenant shall not be
affected by the fact that a more general or more specific representation,
warranty or covenant was not also breached.

 

(i) Entire Agreement. This Agreement and the documents and instruments to be
delivered by the parties pursuant to the provisions hereof constitute the entire
agreement between the parties. Each exhibit and schedule shall be considered
incorporated into this Agreement and expressly made of part hereof. Any
amendments, or alternative or supplementary provisions to this Agreement must be
made in writing and duly executed by an authorized representative or agent of
each of the parties hereto.

 

(j) Headings. Headings of the sections of this Agreement are for the convenience
of the parties only and shall be given no substantive or interpretive effect
whatsoever.

 

(k) Severability. The invalidity of any provision of this Agreement or portion
of a provision shall not affect the validity of any other provision of this
Agreement or the remaining portion of the applicable provision.

 

(l) Enforcement; Attorneys’ Fees. The parties agree that irreparable damage will
occur in the event that any of the provisions of this Agreement are not
performed in accordance with the specific terms hereof or are otherwise
breached. It is accordingly agreed that in addition to any other remedy to which
the parties are entitled at law or in equity, the parties shall be entitled to
seek injunctive relief to prevent breaches of this Agreement and to seek
specific enforcement of the terms and provisions hereof. If any action is
brought by any party to this Agreement to enforce or interpret its terms or
provisions, the prevailing party will be entitled to reasonable attorneys’ fees
and costs incurred in connection with such action prior to and at trial and on
any appeal therefrom.

 

(m) Expenses. Except as otherwise set forth in this Agreement, each party hereto
shall bear all fees and expenses incurred by such party in connection with,
relating to or arising out of the execution, delivery and performance of this
Agreement and the consummation of the transaction contemplated hereby,
including, without limitation, financial advisors’, attorneys’, accountants’ and
other professional fees and expenses.

 

(n) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original, and all such counterparts shall
constitute but one instrument.

 

(o) Risk of Loss. In the event of a casualty or condemnation affecting any
Hotel, no party shall have the right to terminate this Agreement and the
applicable Lessee shall hold and assign, as of the applicable Lease Assignment
Time, to the applicable Lessor or TRS Lessee any and all proceeds of property
insurance or any condemnation award relating to such casualty or condemnation
that it receives or is entitled to receive. The applicable Lessee shall be

 

33



--------------------------------------------------------------------------------

entitled to retain the proceeds of business interruption insurance payable to
such Lessee as a result of such casualty or condemnation affecting any Hotel
prior to or as of the applicable Lease Assignment Time, subject to such Lessee
continuing to pay all Rent under the applicable Lease, when due, prior to and
through the applicable Lease Assignment Time.

 

(p) Default. Subject to the limitations, terms and conditions contained
elsewhere in this Agreement, in the event that any of the REIT Parties default
in its obligations under this Agreement, each of the IH Entities and the IH
Manager shall have any and all rights at law and in equity. Subject to the
limitations, terms and conditions contained elsewhere in this Agreement, in the
event that any of the IH Entities or the IH Manager default in its obligations
under this Agreement, the REIT Parties shall have any and all rights at law and
in equity.

 

(q) Offsets. The parties hereto may offset amounts owed or future amounts owing
to other parties hereunder against any amounts owed or future amounts owing
pursuant to any other agreements among the parties.

 

(r) Consents. Whenever the consent or approval of a party is required under this
Agreement, such consent shall not be unreasonably withheld or delayed unless the
context clearly requires otherwise.

 

(s) Publicity; Confidentiality. Neither the IH Manager nor any of the IH
Entities shall issue or make any reports, statements or releases to the public
or generally to its employees, customers, suppliers or other persons with
respect to this Agreement or the transactions contemplated hereby without the
prior written consent of the REIT, which consent may be withheld in its sole
discretion. Each party hereto shall keep confidential, and shall cause its
directors, officers, employees, agents, representatives and advisors to keep
confidential, any information from time to time received by it from any other
party regarding such other party or its business affairs; provided, however,
that nothing herein shall restrict the disclosure of any such information to the
extent required by statute, rule (including New York Stock Exchange rules and
rules and regulations of the Securities Exchange Commission), regulation or
judicial process, or the disclosure of any such information which is generally
available to the public.

 

(t) Binding Effect; Benefit. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, and their successors and permitted assigns.
Nothing in this Agreement, express or implied, shall confer on any person other
than the parties hereto, and their respective successors and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

(u) NONLIABILITY. NO TRUSTEE, OFFICER, DIRECTOR, SHAREHOLDER, EMPLOYEE, MEMBER
OR AGENT OF ANY PARTY HERETO SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR
SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, ANY PARTY HERETO. ALL
PERSONS DEALING WITH ANY PARTY HERETO, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS
OF THAT PARTY FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

(v) Survival. All covenants and agreements of the IH Entities, the IH Manager

 

34



--------------------------------------------------------------------------------

and the REIT Parties shall survive each Closing, and all representations and
warranties of the IH Entities, the IH Manager and the REIT Parties shall survive
each Closing for a period of five (5) years regardless of any investigation or
lack of investigation by any of the parties hereto (and no covenants, agreements
or representations and warranties shall merge into any instrument of
conveyance).

 

(w) Rule of Construction. The parties acknowledge and agree that each has
negotiated and reviewed the terms of this Agreement, assisted by such legal and
tax counsel as they desired, and has contributed to its revisions. The parties
further agree that the rule of construction that any ambiguities are resolved
against the drafting party will be subordinated to the principle that the terms
and provisions of this Agreement will be construed fairly as to all parties and
not in favor of or against any party. The word “including,” means “including,
without limitation.” For clarification purposes, all references to the IH
Entities and Lessees herein shall include the IH Manager, which is also a lessee
and manager under the Leases.

 

(x) Final Exhibits. The parties acknowledge and agree that the exhibits and
schedules hereto and the exhibits and schedules to the agreements attached
hereto will take significant time and effort to complete and agree that, to the
extent not completed as of the date hereof, such schedules and exhibits shall be
finalized, agreed upon by the parties, and attached hereto and thereto on or
prior to the initial Closing, with each party acting in good faith.

 

[signature pages follow]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

THE REIT PARTIES:

INNKEEPERS USA TRUST

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, General Counsel and Secretary

INNKEEPERS USA LIMITED

PARTNERSHIP

By:

 

Innkeepers Financial Corporation

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS FINANCING PARTNERSHIP,

L.P.

By:

 

Innkeepers USA Trust

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, General Counsel and Secretary

INNKEEPERS FINANCING PARTNERSHIP,

II, L.P.

By:

 

Innkeepers Financial Corporation II

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS FINANCING PARTNERSHIP,

III, L.P.

By:

 

Innkeepers Financial Corporation III

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

 

1



--------------------------------------------------------------------------------

INNKEEPERS FINANCING PARTNERSHIP,

IV, L.P.

By:

 

Innkeepers Financial Corporation V

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS RESIDENCE SILI I, L.P.

By:

 

Innkeepers Financial Corporation III

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS RESIDENCE SILI II, L.P.

By:

 

Innkeepers Residence Sili II, Inc.

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS RESIDENCE EAST LANSING,

L.P.

By:

 

Innkeepers Residence East Lansing, Inc.

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS RESIDENCE GRAND

RAPIDS, L.P.

By:

 

Innkeepers Residence Grand Rapids, Inc.

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

 

2



--------------------------------------------------------------------------------

INNKEEPERS RESIDENCE DENVER-

DOWNTOWN, L.P.

By:

 

Innkeepers Financial Corporation III

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS RESIDENCE WICHITA EAST,

L.P.

By:

 

Innkeepers Financial Corporation III

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS SCHAUMBURG, L.P.

By:

 

Innkeepers Financial Corporation V

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS WESTCHESTER, L.P.

By:

 

Innkeepers Financial Corporation V

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS SUMMERFIELD GENERAL,

L.P.

By:

 

Innkeepers RI Northwest, Inc.

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

 

3



--------------------------------------------------------------------------------

INNKEEPERS SUMMERFIELD GENERAL

II, L.P.

By:

 

Innkeepers Financial Corporation V

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS RI ALTAMONTE, L.P.

By:

 

Innkeepers RI Altamonte, Inc.

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS RI GENERAL, L.P.

By:

 

Innkeepers RI General, Inc.

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS RI NORTHWEST, L.P.

By:

 

Innkeepers RI Northwest, Inc.

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS SUNRISE TINTON FALLS,

L.P.

By:

 

Innkeepers Financial Corporation IV

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS HAMPTON NORCROSS, L.P.

By:

 

Innkeepers Hampton Norcross, Inc.

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

 

4



--------------------------------------------------------------------------------

INNKEEPERS RESIDENCE ATLANTA-

DOWNTOWN, L.P.

By:

 

Innkeepers Residence Atlanta-Downtown,

Inc.

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS RESIDENCE PORTLAND,

L.P.

By:

 

Innkeepers Residence Portland, Inc.

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS RESIDENCE SAN MATEO,

L.P.

By:

 

Innkeepers Residence San Mateo, Inc.

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS RESIDENCE EDEN PRAIRIE,

L.P.

By:

 

Innkeepers Residence Eden Prairie, Inc.

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS RESIDENCE ARLINGTON

(TX), L.P.

By:

 

Innkeepers Residence Arlington, Inc.

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS RESIDENCE ADDISON (TX),

L.P.

 

5



--------------------------------------------------------------------------------

By:

 

Innkeepers Residence Addison, Inc.

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

INNKEEPERS RESIDENCE SHELTON, L.P.

By:

 

Innkeepers Residence Shelton, Inc.

Its:

 

General Partner

/s/    MARK A. MURPHY        

--------------------------------------------------------------------------------

Mark A. Murphy, Vice President

THE LESSEES:

INNKEEPERS HOSPITALITY, INC.

By:

 

/s/    JEFFREY H. FISHER        

--------------------------------------------------------------------------------

   

Jeffrey H. Fisher, President

INNKEEPERS HOSPITALITY II, INC.

By:

 

/s/    JEFFREY H. FISHER        

--------------------------------------------------------------------------------

   

Jeffrey H. Fisher, President

INNKEEPERS HOSPITALITY III, INC.

By:

 

/s/    JEFFREY H. FISHER        

--------------------------------------------------------------------------------

   

Jeffrey H. Fisher, President

INNKEEPERS HOSPITALITY IV, INC.

By:

 

/s/    JEFFREY H. FISHER        

--------------------------------------------------------------------------------

   

Jeffrey H. Fisher, President

INNKEEPERS HOSPITALITY V, INC.

By:

 

/s/    JEFFREY H. FISHER        

--------------------------------------------------------------------------------

   

Jeffrey H. Fisher, President

 

6



--------------------------------------------------------------------------------

INNKEEPERS HOSPITALITY VI, INC.

By:

 

/s/    JEFFREY H. FISHER        

--------------------------------------------------------------------------------

   

Jeffrey H. Fisher, President

INNKEEPERS HOSPITALITY VII, INC.

By:

 

/s/    JEFFREY H. FISHER        

--------------------------------------------------------------------------------

   

Jeffrey H. Fisher, President

INNKEEPERS HOSPITALITY

MANAGEMENT, INC.

By:

 

/s/    JEFFREY H. FISHER        

--------------------------------------------------------------------------------

   

Jeffrey H. Fisher, President

THE MANAGER:

INNKEEPERS HOSPITALITY

MANAGEMENT, INC.

By:

 

/s/    JEFFREY H. FISHER        

--------------------------------------------------------------------------------

   

Jeffrey H. Fisher, President

 

7



--------------------------------------------------------------------------------

Attachment 1

 

“Act” shall have the meaning set forth in the Recitals.

 

“Aggregate Lease Assignment Payment” shall have the meaning set forth in Section
4(c)(i) of this Agreement.

 

“Agreement” shall have the meaning set forth in the introductory paragraph of
this document.

 

“Assignment Date” shall mean the date on which a Lease is assigned and the
related transactions are closed with respect thereto in accordance with the
terms of this Agreement.

 

“Closing” shall have the meaning set forth in Section 6 of this Agreement.

 

“Closing Date” shall have the meaning set forth in Section 6 of this Agreement.

 

“Contract” and “Contracts” shall have the meanings set forth in subsection (iv)
of the definition of “Leasehold Assets” as set forth in Attachment 1 to this
Agreement.

 

“Damages” shall have the meaning set forth in Section 16(b)(i) of this
Agreement.

 

“Final Operational Settlement Statement” shall have the meaning set forth in
Section 4(c)(ii)(2) of this Agreement.

 

“Franchise Agreement” and “Franchise Agreements” shall have the meaning set
forth in the Recitals.

 

“GAAP” shall mean generally accepted accounting principles and procedures in the
United States, as in effect from time to time, consistent with such principles
and procedures utilized by the REIT, based on the Uniform System.

 

“Hotel” and “Hotels” shall have the meanings set forth in the Recitals.

 

“IH Ancillary Documents” shall have the meaning set forth in Section 5(a)(ii) of
this Agreement.

 

“IH Entities” shall have the meaning set forth in the introductory paragraph of
this Agreement.

 

“IH Manager” shall have the meaning set forth in the introductory paragraph of
this Agreement.

 

“Indemnified Party” shall have the meaning set forth in Section 16(b)(iii) of
this Agreement.

 

“Indemnifying Party” shall have the meaning set forth in Section 16(b)(iv) of
this Agreement.



--------------------------------------------------------------------------------

“Individual Lease Assignment Payment” shall have the meaning set forth in
Section 4(c)(i) of this Agreement.

 

“Innkeepers USA Partnership” shall have the meaning set forth in the
introductory paragraph of this Agreement.

 

“Intellectual Property” shall mean all of the following that are owned by or
licensed to any of the IH Entities or the IH Manager (a) all domestic and
foreign patents and applications, and all reissues, reexaminations, divisions,
continuations, renewals, extensions, and continuations-in-part thereof, (b) all
inventions (whether patentable or not), improvements, trade secrets, and other
proprietary information, including, without limitation, know-how, technology,
technical data, schematics and customer lists, and all documentation relating to
any of the foregoing, (c) all copyrights, copyright registrations and
applications therefor and other rights correspondent thereto, (d) all designs,
processes, methods, tooling, drawings, blueprints, product testing data, work
methods, bills of materials and specifications and any registrations and
applications therefor, (e) all trademarks, service marks, trademark
registrations, and trade names (f) all income, royalties, damages and payments
now and hereafter due and/or payable with respect to any of the foregoing and
(g) all rights to sue for past, present and future infringements or
misappropriations of any of the foregoing.

 

“Interim Lease Termination” shall have the meaning set forth in Section 10 of
this Agreement.

 

“Interim Lease Termination Payment” shall have the meaning set forth in Section
10 of this Agreement.

 

“Laws” shall have the meaning set forth in Section 5(a)(xviii) of this
Agreement.

 

“Lease” and “Leases” shall have the meanings set forth in the Recitals.

 

“Lease Assignment Time” shall have the meaning set forth in Section 2(a) of this
Agreement.

 

“Leasehold Assets” shall mean as follows:

 

(i) All expendable supplies, including, but not limited to, all china,
glassware, linens, towels, washcloths, bedding, napkins, tablecloths,
silverware, kitchen and bar small goods, paper goods, guest supplies, cleaning
and maintenance supplies, office supplies, operating supplies, printing,
stationery and uniforms owned by the Lessees and located at the Hotels or held
in storage for use at the Hotels;

 

(ii) All fixtures, furniture, furnishings, fittings, equipment, machinery,
apparatus, appliances, computer hardware and equipment, software, reservations
terminals, vehicles, building materials, telephones and other communications
equipment, copiers, facsimile machines, postal machines, televisions, art work,
signs, vacuum cleaners, video equipment and other articles of personal property
(including any of the foregoing which has been fully depreciated) owned by
Lessees and located at the Hotels, held in storage for use at the Hotels or used
in the operation of the Hotels, excluding



--------------------------------------------------------------------------------

therefrom all property owned by any hotel franchisor or by any tenant under a
Space Lease;

 

(iii) All opened and unopened food and beverages (alcoholic and non-alcoholic)
owned by the Lessees and located at the Hotels or held in storage for use at the
Hotels;

 

(iv) All service and equipment contracts, purchase orders, equipment leases,
insurance policies and other contracts or agreements relating to the ownership,
operation, maintenance, provisioning or equipping of the Hotels, together with
all assignable related written warranties and guaranties, but not including any
Leases, Franchise Agreements, Licenses or employment agreements or relationships
(each a “Contract” and collectively, the “Contracts”);

 

(v) All goodwill, trade names and logos (if any, and used solely in connection
with the Hotels, and only to the extent of Lessees’ interest therein, if any),
the Hotels’ websites and web addresses, if any, and the Hotels’ telephone
numbers;

 

(vi) All contracts or reservations for the use or occupancy of guest rooms,
meeting rooms and/or banquet facilities of the Hotels, and (except to the extent
the TRS Lessees have received a credit therefor on the Settlement Statements)
all advance deposits with respect thereto.

 

(vii) All books of original financial entry, books of account and other records
with respect to the Hotels, and all guest lists, customer files, group files,
sales records, sales literature, brochures and other written marketing materials
used in conducting the business and operations of the Hotels, to the extent in
the possession of the Lessees, in such form as they exist on the effective date;

 

(viii) All federal, state local and foreign governmental licenses, permits,
certificates, authorizations and approvals, whether applied for, pending or
issued, (1) used in or relating to the ownership, leasing, occupancy or
operations of the Hotels, including, without limitation, those necessary for the
sale and on-premises consumption of liquor and other alcoholic beverages, to the
extent held by the Lessees, or (2) with respect to the operation of the Hotels
(each, a “License” and collectively, the “Licenses”);

 

(ix) All leases, subleases and other agreements for the use of space at the
Hotels, including, but not limited to, agreements for the use of rooftop space
of the Hotels for communications and leases for vending and laundry machines
(each, a “Space Lease” and collectively, the “Space Leases”); and

 

(x) All petty cash funds at the Hotels and cash in house banks and on deposit,
but only to the extent the Lessees have received a credit therefor on the
Settlement Statements; and

 

The parties to this Agreement acknowledge and agree that (a) the Leasehold
Assets do not include any computer software which is proprietary to the managers
or the franchisors and/or their affiliates, and (b) to the extent any Leasehold
Assets are subject to, used by or licensed to



--------------------------------------------------------------------------------

the Lessees or the managers under any License or a Franchise Agreement, or are
subject to any Contract, such transfer to and use by the TRS Lessees of such
Leasehold Assets shall be subject to (i) the terms and conditions of such
License, Franchise Agreement, or Contract and (ii) all rights in such Leasehold
Assets held by the licensor or franchisor under such License or Franchise
Agreement, or the contract party under such Contract.

 

“Lessee” and “Lessees” shall have the meanings set forth in the introductory
paragraph of this Agreement.

 

“Lessor” and “Lessors” shall have the meanings set forth in the introductory
paragraph of this Agreement.

 

“License” and “Licenses” shall have the meanings set forth in subsection (viii)
of the definition of “Leasehold Assets” as set forth in Attachment 1 to this
Agreement.

 

“Management Agreement” shall have the meaning set forth in Section 4(b) of this
Agreement.

 

“Material Adverse Effect” shall mean a material adverse affect on the assets,
liabilities, condition (financial or otherwise), business, prospects or results
of operations on or with respect to the particular property or entity in
question.

 

“Material Lease Assignment Consents” shall have the meaning set forth in Section
3(c) of this Agreement.

 

“PIP” shall have the meaning set forth in Section 2(b)(ii) of this Agreement.

 

“Preliminary Operational Settlement Statement” shall have the meaning set forth
in Section 4(c)(ii)(1) of this Agreement.

 

“REIT” shall have the meaning set forth in the introductory paragraph of this
Agreement.

 

“REIT Ancillary Documents” shall have the meaning set forth in Section 5(b)(ii)
of this Agreement.

 

“REIT Parties” shall have the meaning set forth in the introductory paragraph of
this Agreement.

 

“Rent” shall be the amount payable under each Lease as defined in each Lease.

 

“Settlement Statements” shall have the meaning set forth in Section 4(c)(ii)(2)
of this Agreement.

 

“Significant Supplies” shall mean supplies in the following categories as
required by a franchisor: (a) irons/ironing boards, (b) coffee makers, (c)
kitchen supplies, equipment and china for guest rooms in any extended stay
Hotels and with respect to continental breakfasts, (d) linens, (e) maintenance
supplies, (f) housekeeping supplies, (g) china and (h) other operational
supplies, including, without limitation, paper products, cleaning materials and
similar items.



--------------------------------------------------------------------------------

“Space Lease” and “Space Leases” shall have the meanings set forth in Section
(ix) of the definition of “Leasehold Assets” as set forth in Attachment 1 to
this Agreement.

 

“Third Party Claim” shall have the meaning set forth in Section 16(b)(ii) of
this Agreement.

 

“TRS Lease” and “TRS Leases” shall have the meanings set forth in the Recitals.

 

“TRS Lessee” and “TRS Lessees” shall have the meanings set forth in the
introductory paragraph of this Agreement.

 

“Uniform System” shall mean the then current edition of the “Uniform System of
Accounts for the Lodging Industry” published by the American Hotel and Motel
Association, with such modifications as may be required by the provisions of
this Agreement, consistent with the application thereof by the REIT.

 

“WARN Act” shall have the meaning set forth in Section 14(d) of this Agreement.